Exhibit 10.2

AMENDED AND RESTATED ASSET PURCHASE AGREEMENT

DATED AS OF MAY 16, 2007,

BY AND BETWEEN

CALUMET FLORIDA, L.L.C.,

AS SELLER ,

AND

BREITBURN OPERATING L.P.,

AS BUYER


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

PAGE

ARTICLE I.

DEFINITIONS

  1

 

 

 

Section 1.1

Certain Defined Terms

  1

Section 1.2

References, Gender, Number

  1

 

 

 

ARTICLE II.

SALE AND PURCHASE OF ASSETS

  2

 

 

 

Section 2.1

Sale and Purchase

  2

Section 2.2

Intercompany Accounts

  2

 

 

 

ARTICLE III.

PURCHASE PRICE AND PAYMENT

  2

 

 

 

Section 3.1

Purchase Price

  2

Section 3.2

Payment

  2

Section 3.3

Adjustment Period Cash Flow

  2

Section 3.4

Post Closing Review

  3

 

 

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

  4

 

 

 

Section 4.1

Representations and Warranties of Seller

  4

(a)

Organization and Qualification

  4

(b)

Authority

  5

(c)

Enforceability

  5

(d)

No Conflict or Violation

  5

(e)

Consents

  5

(f)

Actions

  5

(g)

Compliance With Laws

  5

(h)

Brokerage Fees and Commissions

  5

(i)

Bankruptcy

  6

(j)

Material Contracts

  6

(k)

Compliance with Contracts

  6

(l)

Tax Matters

  7

(m)

Status of Seller

  7

(n)

Payments for Production

  7

(o)

Payout Balance

  7

(p)

Tax Partnership

  7

(q)

AFEs and Other Commitments

  7

(r)

Wells

  7

(s)

Production Allowables

  7

(t)

Plugging and Abandonment

  7

(u)

Seller’s Knowledge

  8

(v)

Condemnation

  8

(w)

Special Title Warranty

  8

 

 

 

Section 4.2

Representations and Warranties of Buyer

  8

 

i


--------------------------------------------------------------------------------


 

(a)

Organization and Qualification

  8

(b)

Authority

  8

(c)

Enforceability

  8

(d)

No Conflict or Violation

  8

(e)

Consents

  9

(f)

Actions

  9

(g)

Brokerage Fees and Commissions

  9

(h)

Qualified Owner

  9

(i)

Funds

  9

(j)

Buyer’s Knowledge

  9

(k)

No Distribution

  9

(l)

Bankruptcy

10

 

 

 

ARTICLE V.

ACCESS TO INFORMATION; NO WARRANTY; ETC

10

 

 

 

Section 5.1

General Access

10

Section 5.2

Confidential Information

10

Section 5.3

No Warranty or Representation

10

 

 

 

ARTICLE VI.

FORMATION OF AND CONVEYANCE TO COMPANY

11

 

 

 

Section 6.1

Formation of Company

11

Section 6.2

Conveyance to Company

11

 

 

 

ARTICLE VII.

TRANSFER REQUIREMENTS

11

 

 

 

Section 7.1

Compliance

11

Section 7.2

Certain Consents

12

 

 

 

ARTICLE VIII.

COVENANTS OF SELLER AND BUYER

12

 

 

 

Section 8.1

Conduct of Business Pending Closing

12

 

 

 

(a)

Changes in Business

12

(b)

Liens

12

(c)

Operation of Assets

13

(d)

Contracts and Agreements

13

 

 

 

Section 8.2

Qualifications on Conduct

14

 

 

 

(a)

Emergencies; Legal Requirements

14

(b)

Non-Operated Properties

14

(c)

Certain Operations

14

 

 

 

Section 8.3

Assignment of Membership Interests

15

Section 8.4

Public Announcements

15

Section 8.5

Amendment of Schedules

16

Section 8.6

Parties’ Efforts and Further Assurances

16

 

ii


--------------------------------------------------------------------------------


 

Section 8.7

Asset Records

16

Section 8.8

Recording

17

Section 8.9

Casualty and Condemnation

17

Section 8.10

Transition Agreement

17

Section 8.11

Employees

17

 

 

 

(a)

Company Employees

17

(b)

Continuing Employees

18

(c)

Savings Plans

18

(d)

Post-Closing Benefits for Continuing Employees

18

 

 

 

Section 8.12

Joint Development and AMI Agreement

19

Section 8.13

3-D Seismic Data License Agreement

19

Section 8.14

Cooperation in Connection with Preparation and Audit of Financial Statements

19

 

 

 

ARTICLE IX.

CLOSING CONDITIONS

20

 

 

 

Section 9.1

Seller’s Closing Conditions

20

 

 

 

(a)

Representations, Warranties and Covenants

20

(b)

Officer’s Certificate

20

(c)

Closing Documents

20

(d)

No Action

20

(e)

Opinion of Counsel

20

 

 

 

Section 9.2

Buyer’s Closing Conditions

20

 

 

 

(a)

Representations, Warranties and Covenants

20

(b)

Officer’s Certificate

21

(c)

Closing Documents

21

(d)

No Action

21

(e)

Opinion of Counsel

21

(f)

Derivative Transfer

21

(g)

Other Consents

21

 

 

 

Section 9.3

Failure to Disclose

21

 

 

 

ARTICLE X.

CLOSING

22

 

 

 

Section 10.1

Closing

22

Section 10.2

Seller’s Closing Obligations

22

Section 10.3

Buyer’s Closing Obligations

22

 

 

 

ARTICLE XI.

EFFECT OF CLOSING

23

 

 

 

Section 11.1

Revenues

23

Section 11.2

Expenses

23

Section 11.3

Payments and Obligations

23

 

iii


--------------------------------------------------------------------------------


 

Section 11.4

Survival

23

Section 11.5

Certain Post-Closing Obligations

24

 

 

 

ARTICLE XII.

LIMITATIONS

24

 

 

 

Section 12.1

Disclaimer of Warranties

24

Section 12.2

Texas Deceptive Trade Practices Act Waiver

25

Section 12.3

Damages

26

Section 12.4

Plugging and Abandonment Obligations

26

Section 12.5

Environmental Release

26

 

 

 

ARTICLE XIII.

INDEMNIFICATION

27

 

 

 

Section 13.1

Indemnification By Buyer

27

Section 13.2

Indemnification By Seller

27

Section 13.3

Indemnification and Defense Procedures

28

Section 13.4

Seller’s General Liability Limitation

30

Section 13.5

Materiality Exclusion

31

 

 

 

ARTICLE XIV.

TERMINATION; REMEDIES

31

 

 

 

Section 14.1

Termination

31

 

 

 

(a)

Termination of Agreement

31

(b)

Effect of Termination

31

 

 

 

Section 14.2

Remedies

32

 

 

 

(a)

Seller’s Remedies

32

(b)

Buyer’s Remedies

32

 

 

 

ARTICLE XV.

MISCELLANEOUS

32

 

 

 

Section 15.1

Counterparts

32

Section 15.2

Governing Law; Jurisdiction; Process

32

Section 15.3

Entire Agreement

33

Section 15.4

Expenses

33

Section 15.5

Notices

34

Section 15.6

Successors and Assigns

34

Section 15.7

Amendments and Waivers

34

Section 15.8

Appendices, Schedules and Exhibits

35

Section 15.9

Interpretation

35

Section 15.10

Arbitration

35

Section 15.11

Agreement for the Parties’ Benefit Only

35

Section 15.12

Attorneys’ Fees

36

Section 15.13

Severability

36

Section 15.14

No Recordation

36

Section 15.15

Time of Essence

36

Section 15.16

Confidentiality

36

 

iv


--------------------------------------------------------------------------------


EXHIBITS

Exhibit 6.1

—

Form of Limited Liability Company Agreement

 

 

 

Form of Certificate of Formation of Company

 

Exhibit 6.2

—

Conveyance

 

Exhibit 7.2

—

Operations and Proceeds Agreement

 

Exhibit 8.3

—

Form of Assignment of Membership Interests

 

Exhibit 8.4

—

Form of Buyer’s Press Release

 

Exhibit 8.10

—

Transition Agreement

 

Exhibit 8.12

—

Joint Development and AMI Agreement

 

Exhibit 8.13

—

Data License Agreement

 

Exhibit 9.1(e)

—

Buyer’s Counsel’s Opinion

 

Exhibit 9.2(e)

—

Seller’s Counsel’s Opinion

 

Exhibit 10.2(e)

—

Affidavit of Non-Foreign Status

 

Exhibit 10.3(d)

—

Form of Parent Guarantee

 

Exhibit A-1

—

Arbitration Procedures

 

 

SCHEDULES

Schedule A-1

—

Property Schedule

 

Schedule A-2

—

Excluded Assets

 

Schedule A-3

—

Certain Permitted Encumbrances

 

Schedule A-4

—

Royalty Accounts

 

Schedule 4.1(e)

—

Seller’s Consents

 

Schedule 4.1(f)

—

Seller’s Actions

 

Schedule 4.1(g)

—

Compliance with Laws

 

Schedule 4.1(j)

—

Material Contracts

 

 

v


--------------------------------------------------------------------------------


 

Schedule 4.1(k)

—

Compliance with Material Contracts

 

Schedule 4.1(l)

—

Tax Matters

 

Schedule 4.1(p)

—

Tax Partnerships

 

Schedule 4.1(q)

—

AFEs and Other Commitments

 

Schedule 4.1(r)

—

Wells Being Drilled

 

Schedule 4.1(t)

—

Plugging and Abandonment

 

Schedule 7.1

—

Transfer Requirements

 

Schedule 8.1

—

Conduct of Business

 

Schedule 8.11(a)

—

Company Employees

 

 

vi


--------------------------------------------------------------------------------


AMENDED AND RESTATED ASSET PURCHASE AGREEMENT

THIS AMENDED AND RESTATED ASSET PURCHASE AGREEMENT (this “Agreement”), dated as
of May 16, 2007, is by and between CALUMET FLORIDA, L.L.C., a Delaware limited
liability company (“Seller”), and BREITBURN OPERATING L.P., a Delaware limited
partnership (“Buyer”).

WHEREAS, Seller and Buyer made and entered into that certain Asset Purchase
Agreement dated as of May, 16, 2007 (the “Original Agreement”) pursuant to which
Seller agreed to sell and Buyer agreed to purchase the Assets (as defined
therein) upon the terms and subject to the conditions set forth in the Original
Agreement; and

WHEREAS, Buyer has requested that, prior to Closing, Seller convey the Assets to
a single member Delaware limited liability company of which Seller is the sole
member, and assign to Buyer at Closing, all of the issued and outstanding
membership interests in and to such company; and

WHREAS, Seller has agreed to accommodate such requests by Buyer upon the terms
and subject to the conditions set forth in this Agreement; and

WHEREAS, the Parties desire to amend and restate the Original Agreement in it
entirety to reflect the foregoing agreements and certain other agreements
between the Parties, as hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth in this Agreement, the parties hereto agree that the
Original Agreement shall be amended and restated in its entirety as follows:


ARTICLE I.
DEFINITIONS


SECTION 1.1             CERTAIN DEFINED TERMS.  UNLESS THE CONTEXT OTHERWISE
REQUIRES, THE RESPECTIVE TERMS DEFINED IN APPENDIX A ATTACHED HERETO AND
INCORPORATED HEREIN SHALL, WHEN USED HEREIN, HAVE THE RESPECTIVE MEANINGS
THEREIN SPECIFIED, WITH EACH SUCH DEFINITION TO BE EQUALLY APPLICABLE BOTH TO
THE SINGULAR AND THE PLURAL FORMS OF THE TERM SO DEFINED.


SECTION 1.2             REFERENCES, GENDER, NUMBER.  ALL REFERENCES IN THIS
AGREEMENT TO AN “ARTICLE,” “SECTION,” OR “SUBSECTION” SHALL BE TO AN ARTICLE,
SECTION, OR SUBSECTION OF THIS AGREEMENT, UNLESS THE CONTEXT REQUIRES
OTHERWISE.  UNLESS THE CONTEXT OTHERWISE REQUIRES, THE WORDS “THIS AGREEMENT,”
“HEREOF,” “HEREUNDER,” “HEREIN,” “HEREBY,” OR WORDS OF SIMILAR IMPORT SHALL
REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO A PARTICULAR ARTICLE, SECTION,
SUBSECTION, CLAUSE OR OTHER SUBDIVISION HEREOF.  WHENEVER THE CONTEXT REQUIRES,
THE WORDS USED HEREIN SHALL INCLUDE THE MASCULINE, FEMININE AND NEUTER GENDER,
AND THE SINGULAR AND THE PLURAL.


--------------------------------------------------------------------------------



ARTICLE II.
SALE AND PURCHASE OF ASSETS


SECTION 2.1             SALE AND PURCHASE.  ON AND SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, SELLER AGREES TO SELL AND CONVEY TO BUYER, AND
BUYER AGREES TO PURCHASE FROM SELLER, ALL LIMITED LIABILITY COMPANY INTERESTS
(INCLUDING ALL MEMBERSHIP INTERESTS AND OTHER EQUITY INTERESTS) IN AND TO THE
COMPANY (COLLECTIVELY, THE “MEMBERSHIP INTERESTS”).


SECTION 2.2             INTERCOMPANY ACCOUNTS.  ON OR BEFORE THE CLOSING DATE,
SELLER SHALL ELIMINATE ANY INTERCOMPANY ACCOUNTS THAT EXIST BETWEEN (A) SELLER
AND ITS AFFILIATES (OTHER THAN THE COMPANY) AND (B) THE COMPANY.


ARTICLE III.
PURCHASE PRICE AND PAYMENT


SECTION 3.1             PURCHASE PRICE.  THE PURCHASE PRICE FOR THE SALE AND
CONVEYANCE OF THE COMPANY TO BUYER IS ONE HUNDRED MILLION DOLLARS
$100,000,000.00 (THE “PURCHASE PRICE”), SUBJECT TO ADJUSTMENT IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT.  THE “INITIAL ADJUSTED PURCHASE PRICE” SHALL BE THE
PURCHASE PRICE AS ADJUSTED BY THE INITIAL ADJUSTMENT AMOUNT DETERMINED PURSUANT
TO SECTION 3.3.  THE “ADJUSTED PURCHASE PRICE” SHALL BE THE PURCHASE PRICE (I)
AS ADJUSTED IN THE MANNER PROVIDED IN THE IMMEDIATELY PRECEDING SENTENCE,  (II)
AS ADJUSTED DOWNWARD FOR THE ROYALTY ACCOUNTS AND (III) AS ADJUSTED UPWARD BY AN
AMOUNT EQUAL TO INTEREST ON THE INITIAL ADJUSTED PURCHASE PRICE, AS ADJUSTED IN
THE MANNER PROVIDED IN ITEMS (I) AND (II) ABOVE, FROM THE EFFECTIVE TIME UNTIL
THE CLOSING DATE AT THE AGREED RATE.


SECTION 3.2             PAYMENT.  AT THE CLOSING, BUYER SHALL WIRE TRANSFER THE
ADJUSTED PURCHASE PRICE IN IMMEDIATELY AVAILABLE FUNDS TO WELLS FARGO BANK, IN
HOUSTON, TEXAS, ABA NO. 121000248 FOR THE ACCOUNT OF SELLER, ACCOUNT NO.
41211799007, NAMED “CALUMET FLORIDA, L.L.C.”, OR SUCH OTHER ACCOUNT OR ACCOUNTS
SPECIFIED BY SELLER TO BUYER ON OR PRIOR TO THE BUSINESS DAY IMMEDIATELY
PRECEDING THE CLOSING DATE.


SECTION 3.3             ADJUSTMENT PERIOD CASH FLOW.  (A)  THE PURCHASE PRICE
SHALL BE INCREASED OR DECREASED, AS THE CASE MAY BE, BY AN AMOUNT EQUAL TO THE
NET CASH FLOW WITH RESPECT TO THE ASSETS FOR THE TIME PERIOD (THE “ADJUSTMENT
PERIOD”) BEGINNING AT THE EFFECTIVE TIME AND ENDING AT 7:00 A.M. (LOCAL TIME) ON
THE CLOSING DATE.  SELLER SHALL DELIVER TO BUYER ON OR PRIOR TO THE CALENDAR DAY
PRECEDING THE CLOSING DATE A STATEMENT (THE “ADJUSTMENT STATEMENT”) SETTING
FORTH SELLER’S PRELIMINARY DETERMINATION (THE “INITIAL ADJUSTMENT AMOUNT”) OF
THE NET CASH FLOW.  IF THE INITIAL ADJUSTMENT AMOUNT SHOWN ON THE ADJUSTMENT
STATEMENT IS A POSITIVE NUMBER, THEN THE PURCHASE PRICE SHALL BE INCREASED BY
SUCH AMOUNT.  IF THE INITIAL ADJUSTMENT AMOUNT SHOWN ON THE ADJUSTMENT STATEMENT
IS A NEGATIVE NUMBER, THEN THE PURCHASE PRICE SHALL BE DECREASED BY SUCH AMOUNT.

(b)           The Adjustment Statement shall be based upon actual information
available to Seller at the time of its preparation and upon Seller’s good faith
estimates and assumptions.  There shall be attached to the Adjustment Statement
such supporting

2


--------------------------------------------------------------------------------


documentation and other data as is reasonably necessary to provide a basis for
the Net Cash Flow shown therein.

(c)           The “Net Cash Flow” shall be the algebraic sum of (i) a positive
amount equal to the sum of (A) the aggregate amount incurred by Seller as costs
of maintenance and operation of the Pipeline System Assets incurred with respect
to the Adjustment Period and (B) the aggregate amount incurred by Seller as
Seller’s share of the costs of exploration, development, maintenance, operation,
abandonment and production of the E & P Assets incurred with respect to the
Adjustment Period, which costs referred to in clauses (A) and (B) above shall
include, but shall not be limited to, royalties, overriding royalties, net
profit interests and other similar burdens on production, general,
administrative and indirect costs and fees in a total amount not to exceed Sixty
Thousand Dollars ($60,000) per month (prorated on a daily basis for partial
months), Taxes (other than income Taxes, franchise Taxes and taxes similar to
income or franchise Taxes), the cost of maintaining leaseholds or other
interests included in the Assets, the cost of extension or renewal of any
interest included in the Assets, the cost of treating, processing, storing,
compressing, transporting, selling, marketing and otherwise handling and dealing
with hydrocarbon production with respect to the Assets, the cost of any
exploration or development activities on the Assets performed in accordance with
Article VIII, and costs of insurance coverage (including prepayments of any
costs in accordance with Article VIII), (ii) a negative amount equal to sum of
(A) the aggregate gross revenue received by Seller from the operation of the
Pipeline System Assets during the Adjustment Period and (B) the aggregate gross
proceeds received by Seller from the sale of hydrocarbons produced from or
attributable to the E&P Assets during the Adjustment Period or from the sale,
salvage or other disposition of any Assets during the Adjustment Period
(excluding any payments accounted for under clause (ii) of Section 3.1), and
(iii) a negative amount equal to the aggregate amount of any costs incurred
under clause (i) above and reimbursed to Seller by any third party (unless such
reimbursement is accounted for under clause (ii) above).


SECTION 3.4             POST CLOSING REVIEW.  AFTER THE CLOSING, SELLER SHALL
REVIEW THE ADJUSTMENT STATEMENT AND DETERMINE THE ACTUAL NET CASH FLOW AND, IF
APPLICABLE, THE CORRECT INTEREST CALCULATION BASED ON THE ADJUSTED PURCHASE
PRICE RATHER THAN THE INITIAL ADJUSTED PURCHASE PRICE.  ON OR PRIOR TO THE 60TH
DAY AFTER THE CLOSING DATE, SELLER SHALL PRESENT BUYER WITH A STATEMENT OF THE
ACTUAL NET CASH FLOW AND SUCH SUPPORTING DOCUMENTATION AS IS REASONABLY
NECESSARY TO SUPPORT THE NET CASH FLOW SHOWN THEREIN (THE “FINAL ADJUSTMENT
STATEMENT”).  TO THE EXTENT REASONABLY NECESSARY TO SELLER, BUYER WILL GIVE
PERSONNEL, ACCOUNTANTS AND REPRESENTATIVES OF SELLER REASONABLE ACCESS TO THE
ASSETS AND BUYER’S PREMISES AND TO ITS BOOKS AND RECORDS FOR PURPOSES OF
PREPARING THE FINAL ADJUSTMENT STATEMENT AND WILL CAUSE APPROPRIATE PERSONNEL OF
BUYER TO ASSIST SELLER AND SELLER’S PERSONNEL, ACCOUNTANTS AND REPRESENTATIVES,
WITH NO CHARGE TO SELLER FOR SUCH ASSISTANCE, IN THE PREPARATION OF THE FINAL
ADJUSTMENT STATEMENT.  SELLER WILL GIVE PERSONNEL, ACCOUNTANTS AND
REPRESENTATIVES OF BUYER REASONABLE ACCESS TO SELLER’S PREMISES AND TO ITS BOOKS
AND RECORDS FOR PURPOSES OF REVIEWING THE CALCULATION OF NET CASH FLOW AND WILL
CAUSE APPROPRIATE PERSONNEL OF SELLER TO ASSIST BUYER AND BUYER’S PERSONNEL,
ACCOUNTANTS AND REPRESENTATIVES, WITH NO CHARGE TO BUYER FOR SUCH ASSISTANCE, IN
VERIFICATION OF SUCH CALCULATION.  THE FINAL ADJUSTMENT STATEMENT SHALL BECOME
FINAL AND BINDING ON SELLER AND BUYER AS TO THE NET CASH FLOW 30 DAYS FOLLOWING
THE DATE THE FINAL ADJUSTMENT STATEMENT IS RECEIVED BY BUYER, EXCEPT TO THE
EXTENT THAT PRIOR TO THE EXPIRATION OF

3


--------------------------------------------------------------------------------



SUCH 30-DAY PERIOD BUYER SHALL DELIVER TO SELLER ONE OR MORE NOTICES, AS
HEREINAFTER REQUIRED, OF ITS DISAGREEMENT WITH THE CONTENTS OF THE FINAL
ADJUSTMENT STATEMENT.  SUCH NOTICES SHALL BE IN WRITING AND SET FORTH ALL OF
BUYER’S DISAGREEMENTS WITH RESPECT TO ANY PORTION OF THE FINAL ADJUSTMENT
STATEMENT, TOGETHER WITH BUYER’S PROPOSED CHANGES THERETO, AND SHALL INCLUDE AN
EXPLANATION IN REASONABLE DETAIL OF, AND SUCH SUPPORTING DOCUMENTATION AS IS
REASONABLY NECESSARY TO SUPPORT, SUCH CHANGES.  ANY DISAGREEMENTS WITH OR
CHANGES TO THE FINAL ADJUSTMENT STATEMENT NOT INCLUDED IN SUCH NOTICES SHALL BE
WAIVED BY BUYER.  IF BUYER HAS TIMELY DELIVERED ONE OR MORE NOTICES OF
DISAGREEMENT TO SELLER IN THE MANNER REQUIRED ABOVE, THEN, UPON WRITTEN
AGREEMENT BETWEEN BUYER AND SELLER RESOLVING ALL DISAGREEMENTS OF BUYER SET
FORTH IN SUCH NOTICES, THE FINAL ADJUSTMENT STATEMENT (INCLUDING ANY REVISIONS
THERETO AS ARE SO AGREED) WILL BECOME FINAL AND BINDING ON BUYER AND SELLER AS
TO THE NET CASH FLOW.  IF THE FINAL ADJUSTMENT STATEMENT HAS NOT BECOME FINAL
AND BINDING BY THE 120TH DAY FOLLOWING THE CLOSING DATE, THEN BUYER OR SELLER
MAY SUBMIT ANY UNRESOLVED DISAGREEMENTS OF BUYER SET FORTH IN THE AFORESAID
NOTICES TO ERNST & YOUNG, HOUSTON, TEXAS FOR FINAL AND BINDING DETERMINATION. 
THE FEES AND EXPENSES OF SAID ACCOUNTING FIRM IN MAKING SUCH DETERMINATION SHALL
BE SHARED EQUALLY BY BUYER AND SELLER.  UPON RESOLUTION OF SUCH UNRESOLVED
DISAGREEMENTS OF BUYER, THE FINAL ADJUSTMENT STATEMENT (INCLUDING ANY REVISIONS
THERETO AS ARE SO RESOLVED OR AGREED), SHALL BE CONCLUSIVE, FINAL AND BINDING ON
BUYER AND SELLER AS TO THE NET CASH FLOW.  IF THE FINAL AMOUNT OF NET CASH FLOW
IS MORE OR LESS THAN THE INITIAL ADJUSTMENT AMOUNT, THE INITIAL ADJUSTED
PURCHASE PRICE SHALL BE REDETERMINED UNDER SECTION 3.1 USING SUCH FINAL AMOUNT
OF NET CASH FLOW.  IF SUCH REDETERMINATION UNDER SECTION 3.1 RESULTS IN A
REDUCTION IN THE INITIAL ADJUSTED PURCHASE PRICE, SELLER SHALL PAY BUYER THE
AMOUNT OF SUCH REDUCTION.  IF SUCH REDETERMINATION RESULTS IN AN INCREASE IN THE
INITIAL ADJUSTED PURCHASE PRICE, BUYER SHALL PAY SELLER THE AMOUNT OF SUCH
INCREASE.  WITHIN THREE (3) BUSINESS DAYS AFTER THE FINAL ADJUSTMENT STATEMENT
(AS SO RESOLVED OR AGREED) BECOMES FINAL AND BINDING, SELLER OR BUYER, AS
APPROPRIATE, SHALL PAY TO THE OTHER PARTY THE AMOUNT OF SUCH INCREASE OR
REDUCTION, IF ANY, IN THE INITIAL ADJUSTED PURCHASE PRICE, TOGETHER WITH
INTEREST ON THE AMOUNT OF SUCH INCREASE OR REDUCTION FROM THE CLOSING DATE UNTIL
PAID AT THE AGREED RATE.  EXCEPT FOR SPECIFIC COSTS WHICH ARE EXPRESSLY SET
FORTH AND ACCOUNTED FOR IN THE FINAL AND BINDING FINAL ADJUSTMENT STATEMENT,
NEITHER THE FINAL ADJUSTMENT STATEMENT NOR THIS SECTION 3.4 SHALL OPERATE TO
WAIVE, RELEASE OR IMPAIR THE INDEMNITY AND HOLD HARMLESS OBLIGATIONS OF BUYER
UNDER SECTIONS 5.1, AND 13.1 OR SELLER UNDER 13.2.


ARTICLE IV.
REPRESENTATIONS AND WARRANTIES


SECTION 4.1             REPRESENTATIONS AND WARRANTIES OF SELLER.  SELLER
REPRESENTS AND WARRANTS TO BUYER AS FOLLOWS:


(A)   ORGANIZATION AND QUALIFICATION.   SELLER IS A LIMITED LIABILITY COMPANY
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF DELAWARE AND HAS THE REQUISITE COMPANY POWER TO CARRY ON ITS BUSINESS
AS IT IS NOW BEING CONDUCTED.  SELLER IS DULY QUALIFIED TO DO BUSINESS, AND IS
IN GOOD STANDING, IN THE STATE OF FLORIDA AND EACH OTHER JURISDICTION IN WHICH
THE ASSETS OWNED OR LEASED BY IT MAKES SUCH QUALIFICATION NECESSARY, EXCEPT
WHERE THE FAILURE TO SO QUALIFY AND BE IN GOOD STANDING WILL NOT HAVE A MATERIAL
ADVERSE EFFECT.

4


--------------------------------------------------------------------------------



(B)   AUTHORITY.  SELLER HAS ALL REQUISITE COMPANY POWER AND AUTHORITY TO
EXECUTE AND DELIVER THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER. 
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL REQUISITE
LIMITED LIABILITY COMPANY ACTION ON THE PART OF SELLER.


(C)   ENFORCEABILITY.  THIS AGREEMENT CONSTITUTES A VALID AND BINDING AGREEMENT
OF SELLER ENFORCEABLE AGAINST SELLER IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
(I) APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER
SIMILAR LAWS OF GENERAL APPLICATION WITH RESPECT TO CREDITORS, (II) GENERAL
PRINCIPLES OF EQUITY AND (III) THE POWER OF A COURT TO DENY ENFORCEMENT OF
REMEDIES GENERALLY BASED UPON PUBLIC POLICY.


(D)   NO CONFLICT OR VIOLATION.  EXCEPT FOR ANY EXCEPTIONS SET FORTH IN SECTION
4.1(E) (OR REFERENCED IN SCHEDULE 4.1(E)), NEITHER THE EXECUTION AND DELIVERY OF
THIS AGREEMENT NOR THE CONSUMMATION OF THE TRANSACTIONS AND PERFORMANCE OF THE
TERMS AND CONDITIONS CONTEMPLATED HEREBY BY SELLER WILL (I) CONFLICT WITH OR
RESULT IN A VIOLATION OR BREACH OF OR DEFAULT UNDER ANY PROVISION OF THE
CERTIFICATE OF FORMATION, BY-LAWS OR OTHER SIMILAR GOVERNING DOCUMENTS OF
SELLER, (II) CONFLICT WITH OR RESULT IN A VIOLATION OR BREACH OF OR DEFAULT
UNDER ANY AGREEMENT, INDENTURE OR OTHER INSTRUMENT UNDER WHICH SELLER IS BOUND
AND TO WHICH ANY ASSET IS SUBJECT, OTHER THAN SUCH CONFLICTS, BREACHES,
VIOLATIONS OR DEFAULTS AS WILL NOT HAVE A MATERIAL ADVERSE EFFECT, OR (III)
VIOLATE OR CONFLICT WITH ANY LAW APPLICABLE TO SELLER OR THE ASSETS.


(E)   CONSENTS.  EXCEPT FOR (I) CONSENTS OR APPROVALS OF OR FILINGS WITH
APPLICABLE GOVERNMENTAL AUTHORITIES IN CONNECTION WITH ASSIGNMENTS OF THE
SUBJECT INTERESTS AND MEMBERSHIP INTERESTS AS CONTEMPLATED BY SECTION 7.2, AND
(II) CONSENTS, APPROVALS, AUTHORIZATIONS, PERMITS, FILINGS, NOTICES OR
PREFERENCE RIGHTS REFERENCED IN SCHEDULE 4.1(E), TO SELLER’S KNOWLEDGE (X) NO
CONSENT, APPROVAL, AUTHORIZATION OR PERMIT OF, OR FILING WITH OR NOTIFICATION
TO, ANY PERSON IS REQUIRED FOR OR IN CONNECTION WITH THE EXECUTION AND DELIVERY
OF THIS AGREEMENT BY SELLER OR FOR OR IN CONNECTION WITH THE CONSUMMATION OF THE
TRANSACTIONS AND PERFORMANCE OF THE TERMS AND CONDITIONS CONTEMPLATED HEREBY BY
SELLER AND (Y) THERE ARE NO PREFERENCE RIGHTS WHICH ARE APPLICABLE TO THE SALE
OF THE ASSETS BY SELLER AS CONTEMPLATED BY THIS AGREEMENT.


(F)    ACTIONS.  EXCEPT AS SET FORTH IN SCHEDULE 4.1(F), THERE IS NO ACTION
PENDING (WITH SERVICE OF PROCESS THEREIN HAVING BEEN MADE ON SELLER) OR, TO THE
KNOWLEDGE OF SELLER, THREATENED (OR PENDING WITHOUT SERVICE OF PROCESS THEREIN
HAVING BEEN MADE ON SELLER) TO WHICH SELLER IS (OR IS THREATENED TO BE MADE) A
PARTY AND WHICH RELATES TO THE ASSETS.


(G)   COMPLIANCE WITH LAWS.  EXCEPT AS SET FORTH IN SCHEDULE 4.1(G), SELLER HAS
NO KNOWLEDGE OF ANY MATERIAL VIOLATION BY SELLER OF ANY LAW WITH RESPECT TO THE
ASSETS, PROVIDED THAT, SELLER MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, WITH RESPECT TO (I) ANY ENVIRONMENTAL LAW, (II) ANY TAX LAW, EXCEPT AS
SET FORTH IN SECTION 4.1(L), OR (III) SELLER’S TITLE TO THE ASSETS, EXCEPT AS
SET FORTH IN SECTION 4.1(W).


(H)   BROKERAGE FEES AND COMMISSIONS.  NEITHER SELLER NOR ANY AFFILIATE OF
SELLER HAS INCURRED ANY OBLIGATION OR ENTERED INTO ANY AGREEMENT FOR ANY
INVESTMENT BANKING, BROKERAGE OR FINDER’S FEE OR COMMISSION IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT FOR WHICH BUYER SHALL INCUR ANY
LIABILITY.

5


--------------------------------------------------------------------------------



(I)    BANKRUPTCY.  THERE ARE NO BANKRUPTCY, REORGANIZATION OR ARRANGEMENT
PROCEEDINGS PENDING AGAINST, BEING CONTEMPLATED BY, OR, TO THE KNOWLEDGE OF
SELLER, THREATENED AGAINST SELLER OR ANY AFFILIATE OF SELLER.


(J)    MATERIAL CONTRACTS.  SCHEDULE 4.1(J) SETS FORTH A LIST OF THE FOLLOWING
CONTRACTS, AGREEMENTS OR COMMITMENTS TO WHICH THE ASSETS ARE SUBJECT OR BY WHICH
SELLER IS BOUND WITH RESPECT TO THE ASSETS:

(1)       ANY JOINT OPERATING AGREEMENT, UNITIZATION OR POOLING AGREEMENT, UNIT
OPERATING AGREEMENT, PURCHASE AGREEMENT, FARMIN OR FARMOUT AGREEMENT,
EXPLORATION AGREEMENT, PARTICIPATION AGREEMENT OR SIMILAR AGREEMENT PROVIDING
FOR THE EARNING OF AN INTEREST;

(2)       ANY PARTNERSHIP AGREEMENT, TAX PARTNERSHIP AGREEMENT OR JOINT VENTURE
AGREEMENT;

(3)       ANY AGREEMENT CONTAINING A RIGHT OF FIRST REFUSAL, PREFERENTIAL
PURCHASE RIGHT OR RESTRICTION ON COMPETITION, OR DELINEATING AN AREA OF MUTUAL
INTEREST;

(4)       ANY WRITTEN CONTRACT OR AGREEMENT WITH SELLER OR ANY AFFILIATE OF
SELLER RELATING TO THE ASSETS;

(5)       ANY CONTRACT, AGREEMENT OR COMMITMENT THAT COMMITS SELLER AND ITS
ASSIGNS TO AGGREGATE EXPENDITURES WITH RESPECT TO THE SUBJECT INTERESTS OR OTHER
ASSETS OF MORE THAN $100,000 IN ANY CALENDAR YEAR; EXCLUDING THE SUBJECT
INTERESTS AND ANY CONTRACTS OR AGREEMENTS CREATING INTERESTS OR RIGHTS IN THE
SUBJECT INTERESTS OR IN ANY HYDROCARBON INTERESTS, WELLS OR UNITS;

(6)       ANY CONTRACT, AGREEMENT OR COMMITMENT THAT COMMITS SELLER AND ITS
ASSIGNS TO PURCHASE, SELL, EXCHANGE, PROCESS, TREAT, HANDLE, STORE OR TRANSPORT
ANY HYDROCARBON PRODUCTION ATTRIBUTABLE TO THE SUBJECT INTERESTS; EXCLUDING THE
SUBJECT INTERESTS;

(7)       ANY CONTRACT, AGREEMENT OR COMMITMENT THAT COMMITS SELLER TO GATHER OR
TRANSPORT ANY HYDROCARBON PRODUCTION IN THE PIPELINE SYSTEM; AND

(8)       ANY FUTURE, OPTION, SWAP, HEDGE OR OTHER DERIVATIVE OR ANY COMMITMENT
TO ENTER INTO ANY OF THE SAME (INDIVIDUALLY AND COLLECTIVELY, A “DERIVATIVE”).


(K)   COMPLIANCE WITH CONTRACTS.  EXCEPT AS SET FORTH IN SCHEDULE 4.1(K),
NEITHER  SELLER NOR, TO SELLER’S KNOWLEDGE, ANY OTHER PARTY THERETO IS, AS OF
THE DATE HEREOF, IN MATERIAL BREACH OF OR MATERIAL DEFAULT UNDER ANY CONTRACT,
AGREEMENT OR COMMITMENT LISTED IN SCHEDULE 4.1(J), AND THERE DOES NOT EXIST
UNDER ANY PROVISION THEREOF, TO SELLER’S KNOWLEDGE, AS OF THE DATE HEREOF, ANY
EVENT THAT, WITH THE GIVING OF NOTICE OR THE LAPSE OF TIME OR BOTH, WOULD
CONSTITUTE SUCH A BREACH OR DEFAULT.

6


--------------------------------------------------------------------------------



(L)    TAX MATTERS.  EXCEPT FOR TAXES BEING CONTESTED IN CONNECTION WITH THE
MATTERS SET FORTH IN SCHEDULE 4.1(L), SELLER IS NOT DELINQUENT IN THE PAYMENT OF
ANY TAXES (OTHER THAN INCOME TAXES, FRANCHISE TAXES AND SIMILAR TAXES)
ATTRIBUTABLE TO ANY PERIODS THROUGH THE EFFECTIVE TIME RELATING TO OR IN
CONNECTION WITH THE ASSETS, INCLUDING ALL EXCISE, PROPERTY, SALES, TRANSFER,
SEVERANCE AND PRODUCTION TAXES.


(M)  STATUS OF SELLER.  SELLER IS NOT AN “INVESTMENT COMPANY” OR A COMPANY
“CONTROLLED” BY AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED.


(N)   PAYMENTS FOR PRODUCTION.  TO SELLER’S KNOWLEDGE, ALL RENTALS, ROYALTIES,
EXCESS ROYALTY, OVERRIDING ROYALTY INTERESTS AND OTHER PAYMENTS DUE AND PAYABLE
BY SELLER TO OVERRIDING ROYALTY HOLDERS AND OTHER INTEREST OWNERS UNDER OR WITH
RESPECT TO THE E & P ASSETS AND THE HYDROCARBONS PRODUCED THEREFROM OR
ATTRIBUTABLE THERETO HAVE BEEN PAID EXCEPT FOR THE AMOUNTS HELD IN SUSPENSE IN
THE ROYALTY ACCOUNTS.


(O)   PAYOUT BALANCE.  TO SELLER’S KNOWLEDGE, THERE IS NO “PAYOUT” BALANCE
ATTRIBUTABLE TO THE WELLS AND UNITS COMPRISING THE E & P ASSETS.


(P)   TAX PARTNERSHIP.  EXCEPT AS SET FORTH IN SCHEDULE 4.1(P), NONE OF THE
ASSETS IS HELD BY OR IS SUBJECT TO ANY CONTRACTUAL ARRANGEMENT BETWEEN SELLER
AND ANY OTHER PERSONS, WHETHER OWNING UNDIVIDED INTERESTS THEREIN OR OTHERWISE,
THAT IS TREATED AS OR CONSTITUTES A PARTNERSHIP FOR UNITED STATES FEDERAL TAX
PURPOSES.


(Q)   AFES AND OTHER COMMITMENTS.  EXCEPT AS SET FORTH IN SCHEDULE 4.1(Q), AS OF
THE DATE OF THIS AGREEMENT, THERE ARE NO AFES, CAPITAL EXPENDITURES RELATED TO
THE DRILLING OR REWORKING OF WELLS, OR OTHER COMMITMENTS FOR CAPITAL
EXPENDITURES OUTSTANDING WITH RESPECT TO THE ASSETS.


(R)    WELLS.  THE ONLY WELLS BEING DRILLED ON THE SUBJECT INTERESTS AS OF THE
DATE OF THIS AGREEMENT ARE THOSE SET FORTH IN SCHEDULE 4.1(R).


(S)   PRODUCTION ALLOWABLES.  TO SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED
WRITTEN NOTICE THAT THERE HAS BEEN ANY CHANGE PROPOSED IN THE PRODUCTION
ALLOWABLES FOR ANY WELLS LOCATED ON THE SUBJECT INTERESTS.


(T)    PLUGGING AND ABANDONMENT.  TO SELLER’S KNOWLEDGE, SINCE THE EFFECTIVE
TIME, SELLER HAS NOT ABANDONED, AND IS NOT IN THE PROCESS OF ABANDONING, ANY
WELLS (NOR HAS IT REMOVED, NOR IS IT IN THE PROCESS OF REMOVING, ANY MATERIAL
ITEMS OF PERSONAL PROPERTY, EXCEPT THOSE REPLACED BY ITEMS OF SUBSTANTIALLY
EQUIVALENT SUITABILITY AND VALUE).  EXCEPT AS SET FORTH IN SCHEDULE 4.1(T),
THERE ARE NO WELLS LOCATED ON THE SUBJECT INTERESTS:

(1)       WITH RESPECT TO WHICH SELLER HAS RECEIVED AN ORDER FROM ANY
GOVERNMENTAL AUTHORITY REQUIRING THAT SUCH WELL BE PLUGGED AND ABANDONED;

(2)       THAT FORMERLY PRODUCED BUT THAT ARE CURRENTLY SHUT IN OR TEMPORARILY
ABANDONED; OR

7


--------------------------------------------------------------------------------


(3)       THAT, TO SELLER’S KNOWLEDGE, HAVE BEEN PLUGGED AND ABANDONED BUT HAVE
NOT BEEN PLUGGED IN ACCORDANCE WITH ALL APPLICABLE REQUIREMENTS OF EACH
GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER THE SUBJECT INTERESTS.


(U)   SELLER’S KNOWLEDGE.  SELLER HAS NO KNOWLEDGE OF ANY FACT WHICH RESULTS IN
ANY REPRESENTATION OR WARRANTY OF BUYER IN SECTION 4.2 BEING BREACHED.  IF AFTER
THE DATE OF THIS AGREEMENT SELLER OBTAINS KNOWLEDGE OF ANY FACT WHICH RESULTS IN
ANY REPRESENTATION OR WARRANTY OF BUYER IN SECTION 4.2 BEING BREACHED, SELLER
WILL PROMPTLY FURNISH BUYER WRITTEN NOTICE THEREOF.


(V)   CONDEMNATION.  THERE IS NO ACTUAL OR, TO SELLER’S KNOWLEDGE, THREATENED
TAKING (WHETHER PERMANENT, TEMPORARY, WHOLE OR PARTIAL) OF ANY PART OF THE
ASSETS BY REASON OF CONDEMNATION OR THE THREAT OF CONDEMNATION.


(W)  SPECIAL TITLE WARRANTY.  THE SUBJECT INTERESTS AND REAL PROPERTY INTERESTS
COMPRISING THE PIPELINE SYSTEM ARE FREE FROM THE CLAIMS OF ANY PERSONS LAWFULLY
CLAIMING OR TO CLAIM THE SAME OR ANY PART THEREOF, BY, THROUGH OR UNDER SELLER,
BY VIRTUE OF ANY PRIOR CONVEYANCE, LIEN OR ENCUMBRANCE MADE, DONE OR SUFFERED BY
SELLER FROM AND AFTER AUGUST 1, 2005, EXCEPT FOR PERMITTED ENCUMBRANCES.


SECTION 4.2             REPRESENTATIONS AND WARRANTIES OF BUYER.  BUYER
REPRESENTS AND WARRANTS TO SELLER AS FOLLOWS:


(A)   ORGANIZATION AND QUALIFICATION.  BUYER IS A LIMITED PARTNERSHIP DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE AND HAS THE REQUISITE COMPANY POWER TO CARRY ON ITS BUSINESS AS IT IS
NOW BEING CONDUCTED.  BUYER IS DULY QUALIFIED TO DO BUSINESS, AND IS IN GOOD
STANDING, IN EACH JURISDICTION IN WHICH THE ASSETS TO BE ACQUIRED BY IT MAKES
SUCH QUALIFICATION NECESSARY.


(B)   AUTHORITY.  BUYER HAS ALL REQUISITE PARTNERSHIP POWER AND AUTHORITY TO
EXECUTE AND DELIVER THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL
REQUISITE PARTNERSHIP ACTION ON THE PART OF BUYER.


(C)   ENFORCEABILITY.  THIS AGREEMENT CONSTITUTES A VALID AND BINDING AGREEMENT
OF BUYER ENFORCEABLE AGAINST BUYER IN ACCORDANCE WITH ITS TERMS, SUBJECT TO (I)
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER SIMILAR
LAWS OF GENERAL APPLICATION WITH RESPECT TO CREDITORS, (II) GENERAL PRINCIPLES
OF EQUITY AND (III) THE POWER OF A COURT TO DENY ENFORCEMENT OF REMEDIES
GENERALLY BASED UPON PUBLIC POLICY.


(D)   NO CONFLICT OR VIOLATION.  EXCEPT FOR ANY EXCEPTIONS SET FORTH IN SECTION
4.2(E), NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT NOR THE
CONSUMMATION OF THE TRANSACTIONS AND PERFORMANCE OF THE TERMS AND CONDITIONS
CONTEMPLATED HEREBY BY BUYER WILL (I) CONFLICT WITH OR RESULT IN A VIOLATION OR
BREACH OF OR DEFAULT UNDER ANY PROVISION OF THE CERTIFICATE OF LIMITED
PARTNERSHIP, PARTNERSHIP AGREEMENT OR OTHER SIMILAR GOVERNING DOCUMENTS OF BUYER
OR ANY MATERIAL AGREEMENT, INDENTURE OR OTHER INSTRUMENT UNDER WHICH BUYER IS
BOUND OR (II) VIOLATE OR CONFLICT WITH ANY LAW APPLICABLE TO BUYER OR THE
ASSETS.

8


--------------------------------------------------------------------------------



(E)   CONSENTS.  EXCEPT FOR CONSENTS OR APPROVALS OF OR FILINGS WITH THE
APPLICABLE GOVERNMENTAL AUTHORITIES IN CONNECTION WITH ASSIGNMENTS OF THE
SUBJECT INTERESTS AND MEMBERSHIP INTERESTS AS CONTEMPLATED BY SECTION 7.2, NO
CONSENT, APPROVAL, AUTHORIZATION OR PERMIT OF, OR FILING WITH OR NOTIFICATION
TO, ANY PERSON IS REQUIRED FOR OR IN CONNECTION WITH THE EXECUTION AND DELIVERY
OF THIS AGREEMENT BY BUYER OR FOR OR IN CONNECTION WITH THE CONSUMMATION OF THE
TRANSACTIONS AND PERFORMANCE OF THE TERMS AND CONDITIONS CONTEMPLATED HEREBY BY
BUYER.


(F)    ACTIONS.  THERE IS NO ACTION PENDING (WITH SERVICE OF PROCESS THEREIN
HAVING BEEN MADE ON BUYER) OR, TO THE KNOWLEDGE OF BUYER, THREATENED (OR PENDING
WITHOUT SERVICE OF PROCESS THEREIN HAVING BEEN MADE ON BUYER) TO WHICH BUYER IS
(OR IS THREATEN TO BE MADE) A PARTY, OTHER THAN ACTIONS WHICH ARE NOT REASONABLY
EXPECTED BY BUYER TO HAVE A MATERIAL ADVERSE EFFECT ON BUYER.


(G)   BROKERAGE FEES AND COMMISSIONS.  NEITHER BUYER NOR ANY AFFILIATE OF BUYER
HAS INCURRED ANY OBLIGATION OR ENTERED INTO ANY AGREEMENT FOR ANY INVESTMENT
BANKING, BROKERAGE OR FINDER’S FEE OR COMMISSION IN RESPECT OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT FOR WHICH SELLER SHALL INCUR ANY LIABILITY.


(H)   QUALIFIED OWNER.  AT OR PRIOR TO THE TERMINATION OF THE TRANSITION
AGREEMENT, THE COMPANY (I) SHALL BE QUALIFIED UNDER LAW TO OWN THE ASSETS AND
(II) WILL HAVE COMPLIED WITH ALL NECESSARY GOVERNMENTAL BONDING REQUIREMENTS
REQUIRED FOR ITS OWNERSHIP OF THE ASSETS.


(I)    FUNDS.  AS OF THE CLOSING BUYER WILL HAVE SUFFICIENT FUNDS AVAILABLE TO
ENABLE BUYER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND TO PAY THE
INITIAL ADJUSTED PURCHASE PRICE AND ALL RELATED FEES AND EXPENSES OF BUYER.


(J)    BUYER’S KNOWLEDGE.  BUYER HAS NO KNOWLEDGE OF ANY FACT WHICH RESULTS IN
ANY REPRESENTATION OR WARRANTY OF SELLER IN SECTION 4.1 BEING BREACHED.  IF
AFTER THE DATE OF THIS AGREEMENT, BUYER OBTAINS KNOWLEDGE OF ANY FACT WHICH
RESULTS IN ANY REPRESENTATION OR WARRANTY OF SELLER IN SECTION 4.1 BEING
BREACHED, BUYER WILL PROMPTLY FURNISH SELLER WRITTEN NOTICE THEREOF.


(K)   NO DISTRIBUTION.  BUYER IS AN EXPERIENCED AND KNOWLEDGEABLE INVESTOR IN
THE OIL AND GAS BUSINESS, BUYER IS ABLE TO BEAR THE ECONOMIC RISKS OF ITS
ACQUISITION AND OWNERSHIP OF THE COMPANY AND THE ASSETS, AND BUYER IS CAPABLE OF
EVALUATING (AND HAS EVALUATED) THE MERITS AND RISKS OF THE COMPANY AND THE
ASSETS AND BUYER’S ACQUISITION AND OWNERSHIP THE COMPANY.  PRIOR TO ENTERING
INTO THIS AGREEMENT, BUYER WAS ADVISED BY ITS COUNSEL AND SUCH OTHER PERSONS IT
HAS DEEMED APPROPRIATE CONCERNING THIS AGREEMENT AND HAS RELIED SOLELY ON AN
INDEPENDENT INVESTIGATION AND EVALUATION OF, AND APPRAISAL AND JUDGMENT WITH
RESPECT TO, THE GEOLOGIC AND GEOPHYSICAL CHARACTERISTICS OF THE SUBJECT
INTERESTS, THE ESTIMATED RESERVES RECOVERABLE THEREFROM, AND THE PRICE AND
EXPENSE ASSUMPTIONS APPLICABLE THERETO.  BUYER IS AN “ACCREDITED INVESTOR,” AS
SUCH TERM IS DEFINED IN REGULATION D OF THE SECURITIES ACT OF 1933, AS AMENDED,
AND WILL ACQUIRE THE MEMBERSHIP INTERESTS FOR ITS OWN ACCOUNT AND NOT WITH A
VIEW TO A SALE OR DISTRIBUTION THEREOF IN VIOLATION OF THE SECURITIES ACT OF
1933, AS AMENDED, AND THE RULES AND REGULATIONS THEREUNDER, ANY APPLICABLE STATE
BLUE SKY LAWS OR ANY OTHER APPLICABLE SECURITIES LAWS.

9


--------------------------------------------------------------------------------



(L)    BANKRUPTCY.  THERE ARE NO BANKRUPTCY, REORGANIZATION OR ARRANGEMENT
PROCEEDINGS PENDING AGAINST, BEING CONTEMPLATED BY, OR TO THE KNOWLEDGE OF
BUYER, THREATENED AGAINST BUYER OR ANY AFFILIATE OF BUYER.


ARTICLE V.
ACCESS TO INFORMATION; NO WARRANTY; ETC.


SECTION 5.1             GENERAL ACCESS.  PROMPTLY FOLLOWING THE EXECUTION OF
THIS AGREEMENT AND UNTIL THE CLOSING DATE (OR EARLIER TERMINATION OF THIS
AGREEMENT), SELLER SHALL:


(A)   PERMIT BUYER AND ITS REPRESENTATIVES TO HAVE REASONABLE ACCESS AT
REASONABLE TIMES IN THE SELLER’S OFFICES, AND IN A MANNER SO AS NOT TO INTERFERE
UNDULY WITH THE BUSINESS OPERATIONS OF SELLER, TO SELLER’S BOOKS, RECORDS,
CONTRACTS, ABSTRACTS OF TITLE, TITLE OPINIONS, TITLE FILES, OWNERSHIP MAPS,
LEASE FILES, ASSIGNMENTS, DIVISION ORDERS, AND DOCUMENTS RELATING TO THE ASSETS
INSOFAR AS THE SAME ARE IN SELLER’S POSSESSION AND INSOFAR AS SELLER MAY DO SO
WITHOUT (I) VIOLATING LEGAL CONSTRAINTS OR ANY LEGAL OBLIGATION OR (II) WAIVING
ANY ATTORNEY/CLIENT, WORK PRODUCT OR LIKE PRIVILEGE; AND


(B)   SUBJECT TO ANY REQUIRED CONSENT OF ANY THIRD PERSON, PERMIT BUYER AND ITS
REPRESENTATIVES AT REASONABLE TIMES AND AT BUYER’S SOLE RISK, COST AND EXPENSE,
TO CONDUCT, IN THE PRESENCE OF SELLER’S REPRESENTATIVES, REASONABLE INSPECTIONS
OF THE ASSETS;

provided, however, Buyer shall repair any damage to the Assets resulting from
such inspections and Buyer does hereby indemnify and hold harmless, release and
agree to defend the Seller Indemnified Persons from and against any and all
Covered Liabilities arising, in whole or in part, from Buyer’s inspection of the
Assets, regardless of any concurrent negligence or strict liability on the part
of the Seller Indemnified Persons and regardless of the form of claim whether at
common law, strict liability, negligence or under any statute or regulation. 
Nothing in this Agreement shall be construed to permit Buyer or its
representatives to have access to any files, records, contracts or documents of
Seller relating to this transaction, including, without limitation, any bids or
offers received by Seller for the sale of the Assets in competition with the
Buyer’s bid or offer, it being agreed that all such competing bids or offers
shall be the sole property of Seller.

Section 5.2             Confidential Information.  Buyer agrees to maintain all
information made available to it pursuant to this Agreement confidential and to
cause its partners, directors, officers, employees, agents, representatives,
consultants and advisors to maintain all information made available to them
pursuant to this Agreement confidential, to the extent provided in that certain
confidentiality agreement dated December 27, 2006 (the “Confidentiality
Agreement”), by and between Vulcan Resources Florida Inc. and Buyer, the terms
of which are incorporated herein by reference and made a part of this Agreement.

Section 5.3             No Warranty or Representation.  Seller makes no warranty
or representation, express, implied, statutory or otherwise, with respect to any
Environmental Matters.  Furthermore, without limiting the provisions of the
eighth grammatical paragraph of the Confidentiality Agreement (which shall
continue in full force and effect)

10


--------------------------------------------------------------------------------


and except for the representations and warranties made by Seller in Section 4.1,
Seller makes no warranty or representation, express, implied, statutory or
otherwise, with respect to the accuracy or completeness of the information,
records and data now, heretofore or hereafter made available to Buyer in
connection with this Agreement; including, without limitation, any description
of the Assets, pricing assumptions, potential for production of oil, gas or
other hydrocarbons from the Subject Interests, projected development costs,
projected plugging and abandonment costs or any other matters contained in or
related to the Reserve Report; any environmental information; or any other
material furnished to Buyer by Seller or any director, officer, shareholder,
employee, counsel, agent or advisor of Seller.


ARTICLE VI.
FORMATION OF AND CONVEYANCE TO COMPANY


SECTION 6.1             FORMATION OF COMPANY.  PRIOR TO THE CLOSING, SELLER
SHALL FORM A SINGLE MEMBER DELAWARE LIMITED LIABILITY COMPANY OF WHICH SELLER IS
(AND SHALL REMAIN UNTIL CLOSING) THE SOLE MEMBER (THE “COMPANY”).  THE NAME OF
THE COMPANY SHALL BE “CALUMET SUNNILAND, LLC” OR SUCH OTHER NAME AS MAY BE
AGREED BY SELLER AND BUYER.  IN FURTHERANCE OF THE FOREGOING, SELLER SHALL
EXECUTE A LIMITED LIABILITY COMPANY AGREEMENT AND SHALL CAUSE TO BE FILED WITH
THE SECRETARY OF STATE OF DELAWARE A CERTIFICATE OF FORMATION OF THE COMPANY,
SUBSTANTIALLY IN THE RESPECTIVE FORMS ATTACHED HERETO AS EXHIBIT 6.1.  PROMPTLY
UPON RECEIPT OF EVIDENCE OF SUCH FILING WITH THE SECRETARY OF STATE OF DELAWARE,
SELLER SHALL FURNISH A COPY OF SUCH EVIDENCE OF FILING WITH BUYER.  PROMPTLY
FOLLOWING THE FORMATION OF THE COMPANY, SELLER SHALL CAUSE THE COMPANY TO BE
AUTHORIZED TO DO BUSINESS IN THE STATE OF FLORIDA AS A FOREIGN LIMITED LIABILITY
COMPANY.


SECTION 6.2             CONVEYANCE TO COMPANY.  AFTER FORMATION OF THE COMPANY
AND PRIOR TO CLOSING, SELLER SHALL EXECUTE AND DELIVER TO THE COMPANY THE
GENERAL CONVEYANCE, IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT 6.2
(THE “CONVEYANCE”), TOGETHER WITH ALL SPECIAL GOVERNMENTAL ASSIGNMENT FORMS AS
MAY BE REQUIRED BY LAW TO BE EXECUTED IN CONNECTION WITH THE CONVEYANCE OF
SPECIFIC ASSETS; PROVIDED THAT THE TERMS AND PROVISIONS OF THE CONVEYANCE SHALL
CONTROL AS TO ANY CONFLICT BETWEEN THE CONVEYANCE AND ANY SUCH SPECIAL
ASSIGNMENT FORMS.  TO THE EXTENT ANY LIENS OR SECURITY INTERESTS SECURING
INDEBTEDNESS (OTHER THAN PERMITTED ENCUMBRANCES) ENCUMBER ANY OF THE ASSETS,
SELLER SHALL CAUSE SUCH LIENS AND SECURITY INTERESTS TO BE TERMINATED AND
RELEASED CONCURRENTLY WITH THE CLOSING.


ARTICLE VII.
TRANSFER REQUIREMENTS


SECTION 7.1             COMPLIANCE.  BUYER’S PURCHASE OF THE MEMBERSHIP
INTERESTS IS EXPRESSLY SUBJECT TO ALL VALIDLY EXISTING AND APPLICABLE TRANSFER
REQUIREMENTS.  PRIOR TO THE CLOSING DATE, SELLER SHALL INITIATE ALL PROCEDURES
WHICH IN SELLER’S GOOD FAITH JUDGMENT ARE REASONABLY REQUIRED TO COMPLY WITH OR
OBTAIN THE WAIVER OF ALL TRANSFER REQUIREMENTS SET FORTH IN SCHEDULE 7.1 WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  SELLER SHALL NOT BE
OBLIGATED TO PAY ANY CONSIDERATION TO (OR INCUR ANY COST OR EXPENSE FOR THE
BENEFIT OF) THE HOLDER OF ANY TRANSFER REQUIREMENT IN ORDER TO OBTAIN THE WAIVER
THEREOF OR COMPLIANCE THEREWITH.

 

11


--------------------------------------------------------------------------------



SECTION 7.2             CERTAIN CONSENTS.  SELLER  AND BUYER WILL USE
COMMERCIALLY REASONABLE EFFORTS AFTER CLOSING TO OBTAIN ALL APPROVALS AND
CONSENTS FROM, AND MAKE ALL FILINGS WITH, ANY APPLICABLE PARTY, INCLUDING
GOVERNMENTAL AUTHORITIES, THAT MAY BE REQUIRED UNDER THE TERMS OF (OR
REGULATIONS SPECIFICALLY APPLICABLE TO) THE OIL AND GAS LEASES AND MATERIAL
CONTRACTS IDENTIFIED ON SCHEDULE 4.1(E) WITH RESPECT TO THE ASSIGNMENT OF THE
INTERESTS COVERED THEREIN FROM SELLER TO THE COMPANY AND THE ASSIGNMENT OF THE
MEMBERSHIP INTERESTS TO BUYER.  UNTIL SUCH APPROVALS AND CONSENTS ARE OBTAINED,
SELLER SHALL CONTINUE TO HOLD LEGAL TITLE TO AND TO REMAIN IN PRIVITY UNDER SUCH
OIL AND GAS LEASES AND MATERIAL CONTRACTS AS NOMINEE FOR THE COMPANY.  IN
FURTHERANCE OF THE FOREGOING, AND IF REQUIRED PURSUANT TO SECTION 9.2(G), THE
PARTIES WILL EXECUTE AN OPERATIONS AND PROCEEDS AGREEMENT SUBSTANTIALLY IN THE
FORM ATTACHED HERETO AS EXHIBIT 7.2 (THE “OPERATIONS AND PROCEEDS AGREEMENT”). 
SELLER SHALL NOT BE OBLIGATED TO INCUR ANY EXPENSES IN SELLER’S CAPACITY AS
NOMINEE.  FROM AND AFTER THE CLOSING DATE, AND FOR PURPOSES OF ARTICLE XIII,
SELLER AND BUYER SHALL TREAT AND DEAL WITH SUCH INTERESTS AS IF FULL LEGAL AND
EQUITABLE TITLE TO SUCH INTERESTS HAD PASSED FROM SELLER TO THE COMPANY AT
CLOSING.


ARTICLE VIII.
COVENANTS OF SELLER AND BUYER


SECTION 8.1             CONDUCT OF BUSINESS PENDING CLOSING.  SUBJECT TO SECTION
8.2 AND THE CONSTRAINTS OF APPLICABLE OPERATING AGREEMENTS AND OTHER EXISTING
AGREEMENTS, FROM THE DATE HEREOF THROUGH THE CLOSING, EXCEPT AS DISCLOSED IN
SCHEDULE 8.1 OR AS OTHERWISE CONSENTED TO OR APPROVED BY BUYER (WHICH CONSENT OR
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED), SELLER COVENANTS AND
AGREES THAT:


(A)           CHANGES IN BUSINESS.  SELLER SHALL NOT:

(1)           MAKE ANY MATERIAL CHANGE IN THE CONDUCT OF ITS BUSINESS OR
OPERATIONS WITH RESPECT TO THE ASSETS;

(2)           EXCEPT IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PAST
PRACTICES, ENTER INTO, ASSIGN, TERMINATE OR AMEND, IN ANY MATERIAL RESPECT, ANY
CONTRACT OR AGREEMENT REQUIRED TO BE DISCLOSED PURSUANT TO SECTION 4.1(J);

(3)           SELL, LEASE OR OTHERWISE DISPOSE OF ANY OF THE ASSETS, EXCEPT (I)
OIL, GAS AND OTHER HYDROCARBONS SOLD OR OTHERWISE DISPOSED OF IN THE ORDINARY
COURSE OF BUSINESS, (II) INCIDENT TO THE EXPLORATION, OPERATION OR DEVELOPMENT
OF THE ASSETS IN ACCORDANCE WITH THIS SECTION 8.1 OR SECTION 8.2, (III) PERSONAL
PROPERTY OR EQUIPMENT WHICH IS REPLACED WITH PERSONAL PROPERTY OR EQUIPMENT OF
COMPARABLE OR BETTER VALUE AND UTILITY IN CONNECTION WITH THE MAINTENANCE,
REPAIR AND OPERATION OF THE ASSETS, AND (IV) ANY ITEM OF PERSONAL PROPERTY OR
EQUIPMENT HAVING A VALUE OF LESS THAN $5,000; OR

(4)           MATERIALLY INCREASE OR CHANGE THE WAGES, SALARIES AND BENEFITS
PAYABLE TO THE COMPANY EMPLOYEES.


(B)           LIENS.  SELLER SHALL NOT CREATE ANY EXPRESS LIEN OR SECURITY
INTEREST ON ANY ASSETS, EXCEPT TO THE EXTENT (I) REQUIRED OR PERMITTED INCIDENT
TO THE EXPLORATION, OPERATION OR DEVELOPMENT OF THE ASSETS PURSUANT TO THIS
SECTION 8.1 OR SECTION 8.2, (II) REQUIRED OR EVIDENCED BY

12


--------------------------------------------------------------------------------


the Hydrocarbon Interests, joint operating agreements or unitization or pooling
agreements relating to the Subject Interests, or (iii) required or evidenced by
any contract or agreement required to be disclosed pursuant to Section 4.1(j).


(C)           OPERATION OF ASSETS.  SELLER SHALL:

(1)           CAUSE THE ASSETS TO BE MAINTAINED AND OPERATED (AND THE PRODUCTION
ATTRIBUTABLE THERETO MARKETED, SOLD, EXCHANGED, PROCESSED AND OTHERWISE HANDLED)
IN THE ORDINARY COURSE OF BUSINESS IN ACCORDANCE WITH SELLER’S PAST PRACTICES
(INCLUDING THE REPAIR OR REPLACEMENT OF DAMAGED, DESTROYED, OBSOLETE,
DEPRECIATED, NON-WORKING OR NON-ECONOMICAL ITEMS OF EQUIPMENT OR OTHER PERSONAL
PROPERTY WITHOUT REGARD TO THE LIMITATION OF SECTION 8.1(C)(2) BELOW), MAINTAIN
INSURANCE NOW IN FORCE WITH RESPECT TO THE ASSETS, AND PAY OR CAUSE TO BE PAID
ALL COSTS AND EXPENSES IN CONNECTION THEREWITH PROMPTLY WHEN DUE;

(2)           NOT COMMIT TO PARTICIPATE IN THE DRILLING OF ANY NEW WELL OR OTHER
NEW OPERATIONS ON THE E & P ASSETS THE PROJECTED COST OF WHICH (NET TO SELLER’S
INTEREST AND WITHOUT CONSIDERATION OF ANY COST OVERRUNS) IS IN EXCESS OF $25,000
IN ANY SINGLE INSTANCE, WITHOUT THE ADVANCE WRITTEN CONSENT OF BUYER, WHICH
CONSENT OR NON-CONSENT MUST BE GIVEN BY BUYER WITHIN THE LESSER OF (X) TEN (10)
DAYS OF BUYER’S RECEIPT OF THE NOTICE FROM SELLER OR (Y) ONE-HALF (½) OF THE
APPLICABLE NOTICE PERIOD WITHIN WHICH SELLER IS CONTRACTUALLY OBLIGATED TO
RESPOND TO THIRD PARTIES TO AVOID A DEEMED ELECTION BY SELLER REGARDING SUCH
OPERATION, AS SPECIFIED IN SELLER’S NOTICE TO BUYER REQUESTING SUCH CONSENT;
PROVIDED THAT, FAILURE BY BUYER TO RESPOND WITHIN THE AFORESAID APPLICABLE
PERIOD SHALL CONSTITUTE BUYER’S CONSENT TO SELLER’S PARTICIPATION IN SUCH WELL
OR OTHER OPERATION;

(3)           MAINTAIN AND KEEP THE ASSETS IN FULL FORCE AND EFFECT, EXCEPT
WHERE SUCH FAILURE IS DUE TO (I) THE FAILURE TO PAY A DELAY RENTAL, ROYALTY,
SHUT IN ROYALTY OR OTHER PAYMENT BY MISTAKE OR OVERSIGHT (INCLUDING SELLER’S
NEGLIGENCE) UNLESS CAUSED BY SELLER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR
(II) THE FAILURE TO PARTICIPATE IN AN OPERATION WHICH BUYER DOES NOT TIMELY
APPROVE; AND

(4)           USE SELLER’S REASONABLE BEST EFFORTS TO MAINTAIN ITS RELATIONSHIPS
WITH SUPPLIERS, CUSTOMERS AND OTHERS HAVING MATERIAL BUSINESS RELATIONS WITH
SELLER WITH RESPECT TO THE ASSETS SO THAT THEY WILL BE PRESERVED FOR THE COMPANY
ON AND AFTER THE CLOSING DATE.


(D)           CONTRACTS AND AGREEMENTS.  SELLER SHALL NOT:

(1)           GRANT OR CREATE ANY PREFERENCE RIGHT OR TRANSFER REQUIREMENT WITH
RESPECT TO THE ASSETS EXCEPT (I) IN CONNECTION WITH THE PERFORMANCE BY SELLER OF
AN OBLIGATION OR AGREEMENT EXISTING ON THE EFFECTIVE TIME OR PURSUANT TO THIS
AGREEMENT OR (II) IN CONNECTION WITH THE RENEWAL OR EXTENSION OF ASSETS AFTER
THE EFFECTIVE TIME IF GRANTING OR CREATING SUCH PREFERENCE RIGHT OR TRANSFER
REQUIREMENT IS A CONDITION OF SUCH RENEWAL OR EXTENSION;

13


--------------------------------------------------------------------------------


(2)           ENTER INTO ANY OIL, GAS OR OTHER HYDROCARBON SALES, EXCHANGE,
GATHERING, PROCESSING OR TRANSPORTATION CONTRACT WITH RESPECT TO THE ASSETS
HAVING A TERM IN EXCESS OF ONE (1) YEAR WHICH IS NOT TERMINABLE WITHOUT PENALTY
ON NOTICE OF NINETY (90) DAYS OR LESS;

(3)           VOLUNTARILY RELINQUISH SELLER’S POSITION AS OPERATOR WITH RESPECT
TO ANY OF THE ASSETS; OR

(4)           ENTER INTO, TERMINATE EARLY, AMEND OR DEFAULT UNDER ANY DERIVATIVE
WITHOUT BUYER’S PRIOR WRITTEN CONSENT.


SECTION 8.2             QUALIFICATIONS ON CONDUCT.


(A)           EMERGENCIES; LEGAL REQUIREMENTS.  SELLER MAY TAKE (OR NOT TAKE, AS
THE CASE MAY BE) ANY OF THE ACTIONS MENTIONED IN SECTION 8.1 IF REASONABLY
NECESSARY UNDER EMERGENCY CIRCUMSTANCES (OR IF REQUIRED OR PROHIBITED, AS THE
CASE MAY BE, PURSUANT TO LAW) AND PROVIDED BUYER IS NOTIFIED AS SOON THEREAFTER
AS PRACTICABLE.


(B)           NON-OPERATED PROPERTIES.  IF SELLER IS NOT THE OPERATOR OF A
PARTICULAR PORTION OF THE ASSETS, THE OBLIGATIONS OF SELLER IN SECTION 8.1 WITH
RESPECT TO SUCH PORTION OF THE ASSETS, WHICH HAVE REFERENCE TO OPERATIONS OR
ACTIVITIES THAT PURSUANT TO EXISTING CONTRACTS ARE CARRIED OUT OR PERFORMED BY
THE OPERATOR, SHALL BE CONSTRUED TO REQUIRE ONLY THAT SELLER USE ITS REASONABLE
BEST EFFORTS (WITHOUT BEING OBLIGATED TO INCUR ANY EXPENSE OR INSTITUTE ANY
CAUSE OF ACTION) TO CAUSE THE OPERATOR OF SUCH PORTION OF THE ASSETS TO TAKE
SUCH ACTIONS OR RENDER SUCH PERFORMANCE WITHIN THE CONSTRAINTS OF THE APPLICABLE
OPERATING AGREEMENTS AND OTHER APPLICABLE AGREEMENTS.


(C)           CERTAIN OPERATIONS.

(1)           SHOULD SELLER NOT WISH TO PAY ANY LEASE RENTAL OR OTHER PAYMENT OR
PARTICIPATE IN ANY REWORKING, DEEPENING, DRILLING, COMPLETION, EQUIPPING OR
OTHER OPERATION ON OR WITH RESPECT TO ANY WELL OR OTHER PROPERTY SUBDIVISION
CONSTITUTING PART OF THE E & P ASSETS WHICH MAY OTHERWISE BE REQUIRED BY SECTION
8.1, SELLER SHALL GIVE BUYER WRITTEN NOTICE THEREOF AT LEAST FIFTEEN (15) DAYS
PRIOR TO THE DATE SUCH RENTAL OR OTHER PAYMENT IS DUE OR, IN THE CASE OF AN
OPERATION, PROMPTLY AFTER SELLER RECEIVES NOTICE OF SUCH PROPOSED OPERATION FROM
THE OPERATOR OF SUCH PROPERTY (OR IF SELLER IS THE OPERATOR, AT THE SAME TIME
SELLER GIVES OR IS REQUIRED TO GIVE NOTICE OF SUCH PROPOSED OPERATION TO THE
NON-OPERATORS OF SUCH PROPERTY).  SELLER SHALL NOT BE OBLIGATED TO MAKE ANY SUCH
PAYMENT OR TO ELECT TO PARTICIPATE IN ANY SUCH OPERATION WHICH SELLER DOES NOT
WISH TO MAKE OR PARTICIPATE IN UNLESS SELLER RECEIVES FROM BUYER, WITHIN A
REASONABLE TIME PRIOR TO THE DATE WHEN SUCH PAYMENT OR ELECTION IS REQUIRED TO
BE MADE BY SELLER, (A) THE WRITTEN ELECTION AND AGREEMENT OF BUYER (I) TO
REQUIRE SELLER TO TAKE SUCH ACTION AND (II) TO PAY ALL COSTS AND EXPENSES OF
SELLER WITH RESPECT TO SUCH LEASE RENTAL OR OTHER PAYMENT OR SUCH OPERATION AND
(B) THE FUNDS NECESSARY FOR SUCH PAYMENT OR OPERATION AS CONTAINED IN THE
APPLICABLE AFE THEREFOR OR ESTIMATED BY SELLER.  NOTWITHSTANDING THE FOREGOING,
SELLER SHALL NOT BE OBLIGATED TO PAY ANY LEASE RENTAL OR OTHER PAYMENT OR TO
ELECT TO PARTICIPATE IN ANY OPERATION IF THE OPERATOR OF THE PROPERTY INVOLVED
RECOMMENDS THAT SUCH ACTION NOT BE TAKEN.  IF BUYER ADVANCES ANY FUNDS PURSUANT
TO THIS SECTION 8.2(C) WITH RESPECT TO A

14


--------------------------------------------------------------------------------


particular portion of the E & P Assets, such portion of the Assets is excluded
from the Assets pursuant to the terms hereof or Closing does not occur, and such
funds are not reimbursed to Buyer within thirty (30) days after the earlier of
Closing or termination of this Agreement, then with respect to such particular
portion of the E & P Assets, (i) Buyer shall own and be entitled to any interest
of Seller that would have lapsed but for such payment or (ii) in the case of
operations, Buyer shall be entitled to receive the penalty, if any, that Seller,
as nonconsenting party, would have suffered under the applicable operating or
other agreement with respect to such operations as if Buyer were a consenting
party thereunder; in each case, subject to and after deduction of any damages or
other relief to which Seller may be entitled with respect to any breach by Buyer
of this Agreement.

(2)           IF A NOTICE DELIVERED TO BUYER PURSUANT TO SECTION 8.1(C)(2) SETS
FORTH A RECOMMENDATION THAT SELLER PARTICIPATE IN AN OPERATION OR CAPITAL
EXPENDITURE THE FAILURE IN WHICH TO PARTICIPATE WILL CAUSE THE FORFEITURE OF ALL
OR ANY PORTION OF A SUBJECT INTEREST (OR ANY INTEREST IN PRODUCTION ATTRIBUTABLE
THERETO) AND BUYER TIMELY NOTIFIES SELLER THAT IT DOES NOT DESIRE SELLER TO
PARTICIPATE IN SAME, THEN, ON OR BEFORE THE CLOSING, SELLER MAY ELECT TO EXCLUDE
FROM THE ASSETS AND RESERVE TO SELLER THE SUBJECT INTEREST (OR THE INTEREST
THEREIN OR INTEREST IN PRODUCTION THEREFROM) THAT WOULD BE SO FORFEITED,
TOGETHER WITH A PRO RATA SHARE OF ALL INCIDENTAL RIGHTS, OIL, GAS AND OTHER
HYDROCARBONS AND OTHER ASSETS ATTRIBUTABLE OR APPURTENANT THERETO (BUT ONLY TO
THE EXTENT SUCH INCIDENTAL RIGHTS, OIL, GAS AND OTHER HYDROCARBONS AND OTHER
ASSETS ARE PRACTICABLY SEVERABLE FROM THE ASSETS WITHOUT ADVERSELY IMPACTING IN
ANY MATERIAL RESPECT THE VALUE OR OPERATIONS OF THE REMAINING ASSETS).  IF SUCH
INCIDENTAL RIGHTS, OIL, GAS AND OTHER HYDROCARBONS AND OTHER ASSETS ARE NOT SO
PRACTICABLY SEVERABLE FROM THE ASSETS, BUYER SHALL EXECUTE AND DELIVER TO SELLER
AT CLOSING A PERPETUAL USE AGREEMENT ON COMMERCIALLY REASONABLE TERMS WHICH
GRANTS TO SELLER AND ITS SUCCESSORS AND ASSIGNS THE PRACTICAL BENEFITS SELLER
WOULD HAVE RECEIVED FROM SUCH INCIDENTAL RIGHTS, OIL, GAS AND OTHER HYDROCARBONS
AND OTHER ASSETS HAD THEY BEEN SO EXCLUDED AND RESERVED TO SELLER.  NO REDUCTION
IN THE PURCHASE PRICE SHALL BE MADE ON ACCOUNT OF ANY EXCLUSION, RESERVATION,
USE AGREEMENT OR OTHER MATTER PROVIDED FOR IN THIS SECTION 8.2(C)(2).


SECTION 8.3             ASSIGNMENT OF MEMBERSHIP INTERESTS.  UPON THE TERMS AND
SUBJECT TO THE CONDITIONS OF THIS AGREEMENT, AT OR PRIOR TO THE CLOSING, SELLER
AND BUYER SHALL EXECUTE AND DELIVER OR CAUSE THE EXECUTION AND DELIVERY OF THE
ASSIGNMENT OF MEMBERSHIP INTERESTS, IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS
EXHIBIT 8.3 (THE “ASSIGNMENT”).  TO THE EXTENT ANY LIENS OR SECURITY INTERESTS
SECURING INDEBTEDNESS ENCUMBER ANY OF THE MEMBERSHIP INTERESTS, SELLER SHALL
CAUSE SUCH LIENS AND SECURITY INTERESTS TO BE TERMINATED AND RELEASED
CONCURRENTLY WITH THE CLOSING.


SECTION 8.4             PUBLIC ANNOUNCEMENTS.  PRIOR TO THE CLOSING DATE,
WITHOUT THE PRIOR WRITTEN APPROVAL OF THE OTHER PARTY HERETO, WHICH APPROVAL
SHALL NOT BE UNREASONABLY WITHHELD, NO PARTY HERETO WILL ISSUE, OR PERMIT ANY
AGENT OR AFFILIATE OF IT TO ISSUE, ANY PRESS RELEASES OR OTHERWISE MAKE, OR
CAUSE ANY AGENT OR AFFILIATE OF IT TO MAKE, ANY PUBLIC STATEMENTS WITH RESPECT
TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT WHERE SUCH
RELEASE OR STATEMENT IS DEEMED IN GOOD FAITH BY THE RELEASING PARTY TO BE
REQUIRED BY LAW OR UNDER THE RULES

15


--------------------------------------------------------------------------------


and regulations of the NASDAQ or New York stock exchanges (or other public stock
exchange of similar reputation and standing) on which the shares of such party
or any of its Affiliates are listed.  In each case to which such exception
applies, the releasing party will use its reasonable best efforts to provide a
copy of such release or statement to the other parties prior to releasing or
making the same.  Seller approves Buyer’s issuance of a press release in the
form of Exhibit 8.4 immediately after the execution of this Agreement by both
parties.


SECTION 8.5             AMENDMENT OF SCHEDULES.  AS OF THE CLOSING DATE, ALL
SCHEDULES HERETO SHALL BE DEEMED AMENDED AND SUPPLEMENTED TO INCLUDE REFERENCE
TO ANY MATTER (A) RELATING TO SELLER OR THE ASSETS WHICH FIRST ARISES OR OCCURS
AFTER THE DATE OF EXECUTION OF THIS AGREEMENT AND DOES NOT RESULT FROM A BREACH
BY SELLER OF SECTION 8.1, (B) WHICH RESULTS IN AN ADJUSTMENT TO THE PURCHASE
PRICE PURSUANT TO SECTION 3.1, OR (C) WHICH RELATES TO A PROPERTY EXCLUDED FROM
THE ASSETS PURSUANT TO SECTION 8.2(C)(2).


SECTION 8.6             PARTIES’ EFFORTS AND FURTHER ASSURANCES.  BUYER
COVENANTS AND AGREES TO TAKE ALL ACTIONS WHICH ARE NECESSARY FOR IT TO BE IN
COMPLIANCE WITH ITS WARRANTIES AND REPRESENTATIONS CONTAINED IN SECTIONS 4.2(H),
4.2(I) AND 4.2(J) ON THE CLOSING DATE.  EACH OF THE PARTIES AGREES TO USE
COMMERCIALLY REASONABLE EFFORTS (AND TO CAUSE ITS AFFILIATES TO USE COMMERCIALLY
REASONABLE EFFORTS) TO REFRAIN FROM TAKING ANY ACTION WITHIN ITS CONTROL WHICH
WOULD CAUSE A BREACH OF ANY OF ITS REPRESENTATIONS AND WARRANTIES CONTAINED IN
ARTICLE IV OR WHICH WOULD PREVENT IT FROM DELIVERING TO THE OTHER PARTIES THE
CERTIFICATE WHICH IT IS REQUIRED TO DELIVER PURSUANT TO SECTION 9.1(B) OR
9.2(B), AS THE CASE MAY BE.  SELLER AND BUYER EACH AGREE THAT FROM TIME TO TIME
AFTER THE CLOSING DATE, EACH OF THEM WILL EXECUTE AND DELIVER OR CAUSE THEIR
RESPECTIVE AFFILIATES TO EXECUTE AND DELIVER SUCH FURTHER INSTRUMENTS, AND TAKE
(OR CAUSE THEIR RESPECTIVE AFFILIATES TO TAKE) SUCH OTHER ACTION, AS MAY BE
REASONABLY NECESSARY TO CARRY OUT THE PURPOSES AND INTENTS OF THIS AGREEMENT.


SECTION 8.7             ASSET RECORDS.  WITHIN A REASONABLE PERIOD OF TIME
FOLLOWING THE END OF THE TERM OF THE TRANSITION AGREEMENT, SELLER SHALL MAKE ALL
ASSET RECORDS AVAILABLE FOR DELIVERY TO BUYER AT SELLER’S OFFICES IN HOUSTON,
TEXAS OR AT THE LOCATIONS OF THE ASSETS IN THE CASE OF ASSET RECORDS MAINTAINED
AT SUCH LOCATIONS.  BUYER AGREES TO MAINTAIN ALL ASSET RECORDS UNTIL THE FIFTH
ANNIVERSARY OF THE CLOSING DATE (OR FOR SUCH LONGER PERIOD OF TIME AS SELLER
SHALL ADVISE BUYER IS NECESSARY IN ORDER TO HAVE THE ASSET RECORDS AVAILABLE
WITH RESPECT TO OPEN YEARS FOR TAX AUDIT PURPOSES), OR, IF ANY OF THE ASSET
RECORDS PERTAIN TO ANY CLAIM OR DISPUTE PENDING ON THE FIFTH ANNIVERSARY OF THE
CLOSING DATE, BUYER SHALL MAINTAIN ANY OF THE ASSET RECORDS DESIGNATED BY SELLER
UNTIL SUCH CLAIM OR DISPUTE IS FINALLY RESOLVED AND THE TIME FOR ALL APPEALS HAS
BEEN EXHAUSTED.  BUYER SHALL PROVIDE SELLER AND ITS REPRESENTATIVES REASONABLE
ACCESS TO AND THE RIGHT TO COPY THE ASSET RECORDS FOR THE PURPOSES OF (I)
PREPARING AND DELIVERING ANY ACCOUNTING PROVIDED FOR UNDER THIS AGREEMENT AND
ADJUSTING, PRORATING AND SETTLING THE CHARGES AND CREDITS PROVIDED FOR IN THIS
AGREEMENT, (II) COMPLYING WITH ANY LAW AFFECTING SELLER’S INTEREST IN THE ASSETS
PRIOR TO THE CLOSING DATE, (III) CONDUCTING AND PREPARING ANY AUDIT OF THE BOOKS
AND RECORDS OF ANY THIRD PARTY RELATING TO SELLER’S INTEREST IN THE ASSETS PRIOR
TO THE CLOSING DATE, OR RESPONDING TO ANY AUDIT CONDUCTED OR PREPARED BY SUCH
THIRD PARTIES, (IV) PREPARING TAX RETURNS, (V) RESPONDING TO OR DISPUTING ANY
TAX AUDIT OR (VI) ASSERTING, DEFENDING OR OTHERWISE DEALING WITH ANY CLAIM OR
DISPUTE UNDER THIS AGREEMENT OR WITH RESPECT TO THE ASSETS.  IN NO EVENT SHALL
BUYER OR ANY OF ITS AFFILIATES DESTROY ANY ASSET RECORDS WITHOUT GIVING SELLER
SIXTY (60) DAYS’

16


--------------------------------------------------------------------------------


advance written notice thereof and the opportunity, at Seller’s expense, to
obtain such Asset Records prior to their destruction.


SECTION 8.8             RECORDING.  IMMEDIATELY FOLLOWING THE CLOSING, BUYER, AT
ITS COST AND EXPENSE, SHALL RECORD THE CONVEYANCE AND ALL OTHER INSTRUMENTS OF
ASSIGNMENT IN THE APPROPRIATE GOVERNMENTAL OFFICES OF THE JURISDICTIONS IN WHICH
THE ASSETS ARE LOCATED.  PROMPTLY FOLLOWING SUCH RECORDING, BUYER SHALL ADVISE
SELLER IN WRITING OF THE PERTINENT RECORDING DATA.


SECTION 8.9             CASUALTY AND CONDEMNATION.  IF AFTER THE EFFECTIVE TIME
AND PRIOR TO THE CLOSING ANY PART OF THE ASSETS SHALL BE DESTROYED OR DAMAGED BY
FIRE OR OTHER CASUALTY OR IF ANY PART OF THE ASSETS SHALL BE TAKEN IN
CONDEMNATION OR UNDER THE RIGHT OF EMINENT DOMAIN OR IF PROCEEDINGS FOR SUCH
PURPOSES SHALL BE PENDING OR THREATENED, THIS AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT NOTWITHSTANDING ANY SUCH DESTRUCTION, TAKING OR PROCEEDING OR
THE THREAT THEREOF.  TO THE EXTENT INSURANCE PROCEEDS, CONDEMNATION AWARDS OR
OTHER PAYMENTS ARE NOT COMMITTED, USED OR APPLIED BY SELLER PRIOR TO THE CLOSING
DATE TO REPAIR, RESTORE OR REPLACE SUCH DAMAGED, DESTROYED OR TAKEN ASSETS,
SELLER SHALL AT THE CLOSING (I) ASSIGN TO THE COMPANY SELLER’S RIGHT TO RECEIVE
ALL INSURANCE OR CONDEMNATION PROCEEDS, AWARDS OR PAYMENTS OWED TO SELLER BY
REASON OF SUCH DESTRUCTION OR TAKING, LESS ANY REASONABLE COSTS AND EXPENSES
INCURRED BY SELLER IN COLLECTING SAME OR IN CONNECTION WITH SUCH PROCEEDINGS OR
THE THREAT THEREOF, AND (II) PAY TO THE COMPANY ALL INSURANCE OR CONDEMNATION
PROCEEDS, AWARDS OR PAYMENTS THERETOFORE PAID TO SELLER BY REASON OF SUCH
DESTRUCTION OR TAKING, LESS ANY REASONABLE COSTS AND EXPENSES INCURRED BY SELLER
IN COLLECTING SAME OR IN CONNECTION WITH SUCH PROCEEDINGS OR THE THREAT
THEREOF.  NOTWITHSTANDING THE FOREGOING, ANY INSURANCE OR CONDEMNATION PROCEEDS,
AWARDS OR PAYMENTS (OR ANY RIGHTS THERETO) BY REASON OF SUCH DESTRUCTION OR
TAKING WHICH ARE HELD BY OR OWED TO SELLER FOR THE ACCOUNT OR BENEFIT OF ANY
THIRD PARTY JOINT INTEREST OWNERS SHALL NOT BE PAID OR ASSIGNED BY SELLER TO THE
COMPANY PURSUANT TO THIS SECTION AND SHALL INSTEAD BE TRANSFERRED TO THE
SUCCESSOR OPERATOR OR OTHER PERSON RESPONSIBLE THEREFOR PURSUANT TO THE TERMS OF
THE APPLICABLE OPERATING OR OTHER AGREEMENT.


SECTION 8.10           TRANSITION AGREEMENT.  AT CLOSING, SELLER AND THE COMPANY
SHALL EXECUTE AND DELIVER A TRANSITION SERVICES AGREEMENT (THE “TRANSITION
AGREEMENT”) PROVIDING FOR THE PERFORMANCE BY SELLER OR ITS AFFILIATES OF CERTAIN
TRANSITION SERVICES WITH RESPECT TO THE OPERATION OF THE ASSETS AFTER CLOSING IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT 8.10.


SECTION 8.11           EMPLOYEES.


(A)           COMPANY EMPLOYEES.  “COMPANY EMPLOYEES” SHALL MEAN THE EMPLOYEES
OF SELLER LISTED ON SCHEDULE 8.11(A) ATTACHED HERETO.  EFFECTIVE AS OF 12:01
A.M. ON THE DAY IMMEDIATELY FOLLOWING THE DATE OF TERMINATION OF THE TRANSITION
AGREEMENT (THE TRANSITION TERMINATION DATE”), THE EMPLOYMENT OF THE COMPANY
EMPLOYEES WITH SELLER SHALL TERMINATE. BUYER OR ANOTHER MEMBER OF THE CONTROLLED
GROUP (WITHIN THE MEANING OF SECTION 414(B), (C), (M) OR (O) OF THE CODE) OF
WHICH BUYER IS A MEMBER (THE “BUYER CONTROLLED GROUP”) SHALL HAVE THE RIGHT
COMMENCING ON THE TRANSITION TERMINATION DATE TO MAKE A COMPARABLE OFFER OF
EMPLOYMENT TO ANY OR ALL OF THE COMPANY EMPLOYEES IN ITS SOLE DISCRETION.  A
COMPARABLE OFFER OF EMPLOYMENT TO A COMPANY EMPLOYEE SHALL BE AN OFFER OF
EMPLOYMENT (A) AT THE COMPANY EMPLOYEE’S CURRENT BASE SALARY WITH SELLER AS OF
THE DATE OF THIS AGREEMENT (AS SET OUT ON SCHEDULE 8.11(A)); (B) WITH
SUBSTANTIALLY THE

17


--------------------------------------------------------------------------------


same duties and responsibilities; (c) at the same location (or such other
worksite as the Company Employee may agree to), and (d) made only after prior
written notice to Seller of the name of each such Company Employee and the terms
of such offer.


(B)           CONTINUING EMPLOYEES.  COMPANY EMPLOYEES WHO ACCEPT AN OFFER OF
EMPLOYMENT AND BECOME EMPLOYED BY A MEMBER OF THE BUYER CONTROLLED GROUP ON SUCH
DAY FOLLOWING THE TRANSITION TERMINATION DATE, ARE HEREINAFTER REFERRED TO AS
THE “CONTINUING EMPLOYEES.”  THE EFFECTIVE DATE OF EMPLOYMENT OF THE CONTINUING
EMPLOYEE WITH THE EMPLOYING MEMBER OF THE BUYER CONTROLLED GROUP SHALL BE SUCH
DAY FOLLOWING THE TRANSITION TERMINATION DATE.  NOTHING CONTAINED HEREIN SHALL
CONFER UPON ANY CONTINUING EMPLOYEE ANY RIGHT WITH RESPECT TO CONTINUANCE OF
EMPLOYMENT BY BUYER OR ANY OTHER MEMBER OF THE BUYER CONTROLLED GROUP, NOR SHALL
ANYTHING HEREIN INTERFERE IN ANY WAY WITH THE RIGHT OF AN EMPLOYING MEMBER OF
THE BUYER CONTROLLED GROUP TO TERMINATE THE EMPLOYMENT OF A CONTINUING EMPLOYEE
AT ANY TIME WITH OR WITHOUT CAUSE.  SELLER SHALL REMAIN SOLELY RESPONSIBLE FOR
ALL ITS OBLIGATIONS WITH RESPECT TO COMPANY EMPLOYEES WHO DO NOT BECOME
CONTINUING EMPLOYEES.


(C)           SAVINGS PLANS.  TO THE EXTENT A CONTINUING EMPLOYEE HAS AN
OUTSTANDING PLAN LOAN FROM A SELLER 401(K) PLAN, SUCH CONTINUING EMPLOYEE SHALL
BE ENTITLED TO ROLLOVER SUCH LOAN TO A BUYER CONTROLLED GROUP 401(K) PLAN TO THE
EXTENT PERMITTED BY THE CODE.


(D)           POST-CLOSING BENEFITS FOR CONTINUING EMPLOYEES.

(I)            BUYER SHALL, OR SHALL CAUSE ANOTHER MEMBER OF THE BUYER
CONTROLLED GROUP TO, PROVIDE COVERAGE AND BENEFITS FOR EACH CONTINUING EMPLOYEE
IN EACH EMPLOYEE BENEFIT PLAN, PROGRAM, PRACTICE AND POLICY (WITHIN THE MEANING
OF SECTION 3(3) OF ERISA) AND ANY OTHER SIMILAR ARRANGEMENT OF THE BUYER
CONTROLLED GROUP MEMBER EMPLOYING THE CONTINUING EMPLOYEE, ON AT LEAST AS
FAVORABLE A BASIS AS BUYER OR SUCH OTHER MEMBER OF THE BUYER CONTROLLED GROUP
PROVIDES TO ITS OTHER EMPLOYEES SIMILARLY SITUATED.  EACH CONTINUING EMPLOYEE
SHALL BE GIVEN CREDIT FOR ELIGIBILITY AND VESTING UNDER EACH EMPLOYEE BENEFIT
PLAN, PROGRAM, PRACTICE AND POLICY OF THE BUYER CONTROLLED GROUP EMPLOYING
MEMBER FOR ALL SERVICE PRIOR TO THE DAY FOLLOWING THE TRANSITION TERMINATION
DATE, WITH SELLER, OR ANY PREDECESSOR EMPLOYER (TO THE EXTENT SUCH CREDIT WAS
GIVEN BY SELLER).  FURTHER, NO PREEXISTING CONDITION, EXCLUSION OR LIMITATION
SHALL BE APPLICABLE WITH RESPECT TO THE PARTICIPATION OF ANY CONTINUING EMPLOYEE
IN ANY MEDICAL BENEFIT PLAN OF ANY MEMBER OF THE BUYER CONTROLLED GROUP AND EACH
CONTINUING EMPLOYEE SHALL BE GIVEN CREDIT UNDER EACH BUYER CONTROLLED GROUP
MEDICAL BENEFIT PLAN FOR ALL DEDUCTIBLES SUCH EMPLOYEE HAS PAID UNDER THE SELLER
GROUP MEDICAL PLAN.

(II)           EACH BUYER CONTROLLED GROUP EMPLOYING MEMBER SHALL CALCULATE A
CONTINUING EMPLOYEE’S VACATION ENTITLEMENT BY CREDITING EACH SUCH CONTINUING
EMPLOYEE WITH YEARS OF SERVICE AND SENIORITY WITH SELLER AS WELL AS ALL UNUSED
VACATION DAYS PREVIOUSLY ACCRUED WITH SELLER.  SELLER SHALL ALSO CREDIT THE
AMOUNT OF ACCRUED VACATION OF SUCH CONTINUING EMPLOYEE AS OF THE DAY FOLLOWING
THE TRANSITION TERMINATION DATE, IN DETERMINING VACATION ENTITLEMENT FOR THE
CURRENT YEAR.

18


--------------------------------------------------------------------------------



SECTION 8.12           JOINT DEVELOPMENT AND AMI AGREEMENT.  UPON THE TERMS AND
SUBJECT TO THE CONDITIONS OF THIS AGREEMENT, AT OR PRIOR TO CLOSING, SELLER AND
THE COMPANY SHALL EXECUTE AND DELIVER OR CAUSE THE EXECUTION AND DELIVERY OF A
JOINT DEVELOPMENT AND AREA OF MUTUAL INTEREST AGREEMENT, IN SUBSTANTIALLY THE
FORM ATTACHED HERETO AS EXHIBIT 8.12 (THE “JOINT DEVELOPMENT AND AMI
AGREEMENT”).


SECTION 8.13           3-D SEISMIC DATA LICENSE AGREEMENT.  UPON THE TERMS AND
SUBJECT TO THE CONDITIONS OF THIS AGREEMENT, AT OR PRIOR TO CLOSING, SELLER AND
THE COMPANY SHALL EXECUTE AND DELIVER OR CAUSE THE EXECUTION AND DELIVERY OF A
3-D SEISMIC DATA LICENSE AGREEMENT, IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS
EXHIBIT 8.13 (THE “DATA LICENSE AGREEMENT”).


SECTION 8.14           COOPERATION IN CONNECTION WITH PREPARATION AND AUDIT OF
FINANCIAL STATEMENTS.

(a)           Seller shall, and shall use its good faith efforts to cause its
Affiliates and their respective officers, employees, independent auditor and
other advisors (collectively, “Representatives”) to, cooperate with Buyer, its
Affiliates and their Representatives in connection with (i) the preparation and
audit of any financial statements relating to the Assets and the operations and
business conducted by Seller in connection with the Assets (the “Business and
Assets”) that may be required to be filed by Buyer or its Affiliates with the
Securities and Exchange Commission (the “SEC”) pursuant to the Securities Act of
1933, as amended (the “Act”), and the rules and regulations thereunder, or the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations thereunder, or to be filed with, or provided to, any other
regulatory authority or pursuant to any other applicable law, and (ii) the
preparation and audit of any financial statements relating to the Business and
Assets that may be required in connection with any financing transaction by
Buyer and its Affiliates.

(b)           In connection with the preparation and audit of any financial
statements as contemplated in clause (a) above, Seller agrees to make available
to Buyer and its Affiliates and their Representatives copies of (i) any and all
books, records, information and documents that are attributable to the Business
and Assets that are in Seller’s or its Affiliates’ possession as may be required
by Buyer and its Affiliates in order for Buyer and its Affiliates to prepare
such financial statements in accordance with the requirements of Regulation S-X
under the Securities Act, and (ii) any documentation attributable to the
Business and Assets that is in Seller’s or its Affiliates’ possession as may be
required to complete any audit associated with such financial statements.

(c)           Without limiting the generality of the foregoing, Seller shall,
and shall use its good faith efforts to cause its Affiliates and their
respective Representatives to, cooperate with the independent auditor of Buyer
and its Affiliates in connection with any audit of any financial statements
relating to the Business and Assets that Buyer or any of its Affiliates requires
in connection with such audit, including without limitation, to execute any
representation letters for pre-Closing periods that may be required to be
delivered in connection with such audit that are reasonably satisfactory to
Seller.

(d)           For a period of five (5) years following the Closing, Seller
shall, and shall cause it Affiliates to, retain all books, records, information
and documents in its or its Affiliates’

19


--------------------------------------------------------------------------------


possession that may be necessary in connection with the preparation and audit of
financial statements with respect to the Business and Assets.

(e)           Buyer shall reimburse Seller for all costs and expenses incurred
by Seller or its Affiliates, including fees and expenses of third Persons
providing accounting or other services to Seller or its Affiliates, in complying
with the provisions of this Section 8.14.


ARTICLE IX.
CLOSING CONDITIONS


SECTION 9.1             SELLER’S CLOSING CONDITIONS.  THE OBLIGATION OF SELLER
TO PROCEED WITH THE CLOSING CONTEMPLATED HEREBY IS SUBJECT, AT THE OPTION OF
SELLER, TO THE SATISFACTION ON OR PRIOR TO THE CLOSING DATE OF ALL OF THE
FOLLOWING CONDITIONS:


(A)   REPRESENTATIONS, WARRANTIES AND COVENANTS.  THE (I) REPRESENTATIONS AND
WARRANTIES OF BUYER CONTAINED IN THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS (AND IN ALL RESPECTS, IN THE CASE OF REPRESENTATIONS AND
WARRANTIES WHICH ARE QUALIFIED BY THE REQUIREMENT OF A MATERIAL ADVERSE EFFECT)
ON AND AS OF THE CLOSING DATE, AND (II) COVENANTS AND AGREEMENTS OF BUYER TO BE
PERFORMED ON OR BEFORE THE CLOSING DATE IN ACCORDANCE WITH THIS AGREEMENT SHALL
HAVE BEEN DULY PERFORMED IN ALL MATERIAL RESPECTS.


(B)   OFFICER’S CERTIFICATE.  SELLER SHALL HAVE RECEIVED A CERTIFICATE DATED AS
OF THE CLOSING DATE, EXECUTED ON BEHALF OF BUYER BY A DULY AUTHORIZED OFFICER OF
THE GENERAL PARTNER OF BUYER, TO THE EFFECT THAT THE CONDITIONS SET FORTH IN
SUBSECTION (A) OF THIS SECTION 9.1 HAVE BEEN SATISFIED.


(C)   CLOSING DOCUMENTS.  ON OR PRIOR TO THE CLOSING DATE, BUYER SHALL HAVE
DELIVERED, OR BE STANDING READY TO DELIVER AT CLOSING, ALL AGREEMENTS,
INSTRUMENTS AND OTHER DOCUMENTS REQUIRED TO BE DELIVERED BY BUYER PURSUANT TO
SECTION 10.3.


(D)   NO ACTION.  ON THE CLOSING DATE, NO SUIT, ACTION OR OTHER PROCEEDING
(EXCLUDING ANY SUCH MATTER INITIATED BY SELLER OR ANY OF ITS AFFILIATES) SHALL
BE PENDING OR THREATENED BEFORE ANY COURT OR GOVERNMENTAL AGENCY OR BODY OF
COMPETENT JURISDICTION SEEKING TO ENJOIN OR RESTRAIN THE CONSUMMATION OF THE
CLOSING OR RECOVER DAMAGES FROM SELLER OR ANY AFFILIATE OF SELLER RESULTING
THEREFROM.


(E)   OPINION OF COUNSEL.  BUYER SHALL HAVE DELIVERED TO SELLER THE WRITTEN
OPINION, DATED AS OF THE CLOSING DATE, OF VINSON & ELKINS, L.L.P., COUNSEL TO
BUYER, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT 9.1(E).


SECTION 9.2             BUYER’S CLOSING CONDITIONS.  THE OBLIGATION OF BUYER TO
PROCEED WITH THE CLOSING CONTEMPLATED HEREBY IS SUBJECT, AT THE OPTION OF BUYER,
TO THE SATISFACTION ON OR PRIOR TO THE CLOSING DATE OF ALL OF THE FOLLOWING
CONDITIONS:


(A)   REPRESENTATIONS, WARRANTIES AND COVENANTS.  THE (I) REPRESENTATIONS AND
WARRANTIES OF SELLER CONTAINED IN THIS AGREEMENT SHALL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS (AND IN ALL RESPECTS, IN THE CASE OF REPRESENTATIONS AND
WARRANTIES WHICH ARE QUALIFIED BY MATERIALITY

20


--------------------------------------------------------------------------------



OR THE REQUIREMENT OF A MATERIAL ADVERSE EFFECT) ON AND AS OF THE CLOSING DATE
AS THOUGH MADE AS OF THE CLOSING DATE WITH THE SCHEDULES TO THIS AGREEMENT
AMENDED AND SUPPLEMENTED IN ACCORDANCE WITH SECTION 8.5, AND (II) COVENANTS AND
AGREEMENTS OF SELLER TO BE PERFORMED ON OR BEFORE THE CLOSING DATE IN ACCORDANCE
WITH THIS AGREEMENT SHALL HAVE BEEN DULY PERFORMED IN ALL MATERIAL RESPECTS.


(B)   OFFICER’S CERTIFICATE.  BUYER SHALL HAVE RECEIVED A CERTIFICATE DATED AS
OF THE CLOSING DATE, EXECUTED ON BEHALF OF SELLER BY A DULY AUTHORIZED OFFICER
OF SELLER, TO THE EFFECT THAT THE CONDITIONS SET FORTH IN SUBSECTION (A) OF THIS
SECTION 9.2 HAVE BEEN SATISFIED.


(C)   CLOSING DOCUMENTS.  ON OR PRIOR TO THE CLOSING DATE, SELLER SHALL HAVE
DELIVERED, OR BE STANDING READY TO DELIVER AT THE CLOSING, ALL AGREEMENTS,
INSTRUMENTS AND OTHER DOCUMENTS REQUIRED TO BE DELIVERED BY SELLER PURSUANT TO
SECTION 10.2.


(D)   NO ACTION.  ON THE CLOSING DATE, NO SUIT, ACTION OR OTHER PROCEEDING
(EXCLUDING ANY SUCH MATTER INITIATED BY BUYER OR ANY OF ITS AFFILIATES) SHALL BE
PENDING OR THREATENED BEFORE ANY COURT OR GOVERNMENTAL AGENCY OR BODY OF
COMPETENT JURISDICTION SEEKING TO ENJOIN OR RESTRAIN THE CONSUMMATION OF THE
CLOSING OR RECOVER DAMAGES FROM BUYER OR ANY AFFILIATE OF BUYER RESULTING
THEREFROM.


(E)   OPINION OF COUNSEL.  SELLER SHALL HAVE DELIVERED TO BUYER THE WRITTEN
OPINION, DATED AS OF THE CLOSING DATE, OF FULBRIGHT & JAWORSKI L.L.P., COUNSEL
TO SELLER, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT 9.2(E).


(F)    DERIVATIVE TRANSFER.  ALL DOCUMENTATION IN A FORM REASONABLY ACCEPTABLE
TO BUYER REQUIRED TO FULLY TRANSFER TO THE COMPANY, ON THE SAME TERMS AND
CONDITIONS, THE DERIVATIVES, INCLUDING (I) CRUDE OIL PURCHASE CONTRACT (NO.
6340-1003) DATED FEBRUARY 24, 2006, BY AND BETWEEN CALUMET FLORIDA DIVISION OF
PLAINS RESOURCES AND PLAINS MARKETING, L.P., AS AMENDED BY FIRST AMENDMENT DATED
MAY 15, 2006, AND THIRD AMENDMENT DATED JANUARY 18, 2007, (II) CRUDE OIL
MARKETING AGREEMENT DATED NOVEMBER 17, 1998, BY AND AMONG PLAINS RESOURCES,
INC., CALUMET FLORIDA, INC., PLAINS ILLINOIS, STOCKER RESOURCES AND PLAINS
MARKETING, AS AMENDED BY THE AMENDED AND RESTATED CRUDE OIL MARKETING AGREEMENT
DATED JULY 23, 2004, AND (III) CRUDE OIL PURCHASE CONTRACT (NO. 6340-1004) DATED
MAY 8, 2006, BY AND BETWEEN CALUMET FLORIDA DIVISION OF PLAINS RESOURCES AND
PLAINS MARKETING, L.P., AS AMENDED BY FIRST AMENDMENT DATED JANUARY 18, 2007.


(G)   OTHER CONSENTS.  ALL CONSENTS TO ASSIGN OR TRANSFER REQUIRED PURSUANT TO
THE TERMS OF THE OIL AND GAS LEASE AND MATERIAL CONTRACTS SET FORTH IN SCHEDULE
4.1(E) SHALL HAVE BEEN OBTAINED, PROVIDED, HOWEVER, THAT IN THE EVENT THAT SUCH
CONSENTS HAVE NOT BEEN FULLY OBTAINED AS OF CLOSING, THE PARTIES SHALL ENTER
INTO THE OPERATIONS AND PROCEEDS AGREEMENT, WHEREUPON THIS CONDITION TO CLOSING
SHALL BE DEEMED WAIVED BY BUYER.


SECTION 9.3             FAILURE TO DISCLOSE.  THE BREACH BY BUYER OF ITS
OBLIGATION TO GIVE NOTICE TO SELLER UNDER SECTION 4.2(J) SHALL NOT CONSTITUTE A
FAILURE OF THE CONDITIONS TO CLOSING UNDER SECTION 9.1.  FROM AND AFTER CLOSING,
SELLER SHALL NOT HAVE ANY OBLIGATION OR LIABILITY UNDER THIS AGREEMENT OR
OTHERWISE IN CONNECTION WITH THE TRANSACTION CONTEMPLATED IN THIS AGREEMENT FOR
ANY BREACH OF A REPRESENTATION OR WARRANTY BY SELLER PRIOR TO CLOSING BY REASON
OF ANY FACT OR

21


--------------------------------------------------------------------------------



FACTS OF WHICH BUYER HAD KNOWLEDGE PRIOR TO CLOSING IF AND TO THE EXTENT BUYER
BREACHED ITS OBLIGATION TO GIVE NOTICE OF SUCH FACT OR FACTS TO SELLER PURSUANT
TO SECTION 4.2(J).  FROM AND AFTER CLOSING, BUYER SHALL NOT HAVE ANY OBLIGATION
OR LIABILITY UNDER THIS AGREEMENT OR OTHERWISE IN CONNECTION WITH THE
TRANSACTION CONTEMPLATED IN THIS AGREEMENT FOR ANY BREACH OF A REPRESENTATION OR
WARRANTY BY BUYER PRIOR TO CLOSING BY REASON OF ANY FACT OR FACTS OF WHICH
SELLER HAD KNOWLEDGE PRIOR TO CLOSING IF AND TO THE EXTENT SELLER BREACHED ITS
OBLIGATION TO GIVE NOTICE OF SUCH FACT OR FACTS TO BUYER PURSUANT TO
SECTION 4.L(U).


ARTICLE X.
CLOSING


SECTION 10.1           CLOSING.  THE CLOSING SHALL BE HELD ON THE CLOSING DATE
AT 10:00 A.M., HOUSTON TIME, AT THE OFFICES OF FULBRIGHT & JAWORSKI L.L.P.,
FULBRIGHT TOWER, 1301 MCKINNEY, SUITE 5100, HOUSTON, TEXAS, OR AT SUCH OTHER
TIME OR PLACE AS SELLER AND BUYER MAY OTHERWISE AGREE IN WRITING.


SECTION 10.2           SELLER’S CLOSING OBLIGATIONS.  AT CLOSING, SELLER SHALL
EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, TO BUYER THE
FOLLOWING:

(a)           The Assignment contemplated by Section 8.3, the Joint Development
and AMI Agreement contemplated by Section 8.12, the Transition Agreement
contemplated by Section 8.10, and the Data License Agreement contemplated by
Section 8.13;

(b)           The officer’s certificate referred to in Section 9.2(b);

(c)           The legal opinion referred to in Section 9.2(e);

(d)           Letters in lieu of division and transfer orders executed by Seller
relating to the Subject Interests in form reasonably necessary to reflect the
conveyances contemplated hereby;

(e)           A non-foreign affidavit, as such affidavit is referred to in
Section 1445(b)(2) of the Code, in form attached hereto as Exhibit 10.2(e),
dated as of the Closing Date; and

(f)            Any other agreements, instruments and documents which are
required by other terms of this Agreement to be executed and/or delivered by
Seller to Buyer at the Closing.


SECTION 10.3           BUYER’S CLOSING OBLIGATIONS.  AT CLOSING, BUYER SHALL (I)
DELIVER, OR CAUSE TO BE DELIVERED, THE INITIAL ADJUSTED PURCHASE PRICE TO SELLER
IN IMMEDIATELY AVAILABLE FUNDS TO THE BANK ACCOUNT AS PROVIDED IN SECTION 3.2
AND (II) EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, TO SELLER
THE FOLLOWING:

(a)           The officer’s certificate of Buyer referred to in Section 9.1(b);

(b)           The legal opinion referred to in Section 9.1(e);

22


--------------------------------------------------------------------------------


(c)           The Joint Development and AMI Agreement contemplated by Section
8.12, the Transition Agreement contemplated by Section 8.10, and the Data
License Agreement contemplated by Section 8.13;

(d)           A parent guarantee pursuant to which Buyer shall guarantee the
obligations of the Company to Seller under the Conveyance, the Joint Development
and AMI Agreement, the Transition Agreement and the Data License Agreement, in
substantially the form attached hereto as Exhibit 10.3(d); and

(e)           Any other agreements, instruments and documents which are required
by other terms of this Agreement to be executed and/or delivered by Buyer to
Seller at the Closing.


ARTICLE XI.
EFFECT OF CLOSING


SECTION 11.1           REVENUES.  AFTER CLOSING, ALL PROCEEDS, ACCOUNTS
RECEIVABLE, NOTES RECEIVABLE, INCOME, REVENUES, MONIES AND OTHER ITEMS INCLUDED
IN OR ATTRIBUTABLE TO THE EXCLUDED ASSETS AND ALL OTHER EXCLUDED ASSETS SHALL
BELONG TO AND BE PAID OVER TO SELLER, AND ALL PROCEEDS, ACCOUNTS RECEIVABLE,
NOTES RECEIVABLE, INCOME, REVENUES, MONIES AND OTHER ITEMS INCLUDED IN OR
ATTRIBUTABLE TO THE ASSETS WITH RESPECT TO ANY PERIOD OF TIME AFTER THE
EFFECTIVE TIME SHALL BELONG TO AND BE PAID OVER TO THE COMPANY, EXCEPT THAT, TO
THE EXTENT ANY SUCH ITEMS ARE CREDITED TO THE COMPANY IN CALCULATING THE INITIAL
ADJUSTED PURCHASE PRICE, AS ADJUSTED PURSUANT TO SECTION 3.4, THE SAME SHALL
BELONG TO AND BE PAID OVER TO SELLER.


SECTION 11.2           EXPENSES.  AFTER CLOSING, ALL ACCOUNTS PAYABLE AND OTHER
COSTS AND EXPENSES WITH RESPECT TO THE ASSETS FOR WHICH SELLER IS GIVEN CREDIT
IN THE DETERMINATION OF NET CASH FLOW PURSUANT TO SECTION 3.3, AS ADJUSTED
PURSUANT TO SECTION 3.4, SHALL BE BORNE BY SELLER.  AD VALOREM TAXES RELATED TO
THE ASSETS AND NOT ACCOUNTED FOR IN THE DETERMINATION OF NET CASH FLOW WILL BE
PRORATED AS OF THE EFFECTIVE TIME.  FOR ANY SUCH AD VALOREM TAXES FOR A PERIOD
WHICH THE EFFECTIVE TIME SPLITS AND WHICH ARE PAID BY SELLER, BUYER SHALL
REIMBURSE SELLER FOR THE PORTION THEREOF EQUAL TO THE PERCENTAGE OF SUCH PERIOD
REPRESENTED BY THE PORTION OF SUCH PERIOD BEGINNING AT THE EFFECTIVE TIME.  FOR
ANY SUCH AD VALOREM TAXES FOR A PERIOD WHICH THE EFFECTIVE TIME SPLITS AND WHICH
ARE NOT PAID BY SELLER, BUYER SHALL PAY SUCH TAXES AND SELLER SHALL REIMBURSE
BUYER FOR A PERCENTAGE OF SUCH TAXES EQUAL TO THE PORTION OF SUCH PERIOD WHICH
ENDS ON THE DAY IMMEDIATELY PRECEDING THE EFFECTIVE TIME.


SECTION 11.3           PAYMENTS AND OBLIGATIONS.  IF MONIES ARE RECEIVED BY ANY
PARTY HERETO WHICH, UNDER THE TERMS OF THIS ARTICLE XI, BELONG TO ANOTHER PARTY,
THE SAME SHALL IMMEDIATELY BE PAID OVER TO THE PROPER PARTY.  IF AN INVOICE OR
OTHER EVIDENCE OF AN OBLIGATION IS RECEIVED WHICH UNDER THE TERMS OF THIS
ARTICLE XI IS PARTIALLY THE OBLIGATION OF SELLER AND PARTIALLY THE OBLIGATION OF
THE COMPANY, THEN THE PARTIES SHALL CONSULT EACH OTHER AND EACH SHALL PROMPTLY
PAY ITS PORTION OF SUCH OBLIGATION TO THE OBLIGEE.


SECTION 11.4           SURVIVAL.  EXCEPT AS PROVIDED IN THIS SECTION 11.4, NO
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS MADE HEREIN SHALL SURVIVE
THE CLOSING.  EACH REPRESENTATION, WARRANTY, COVENANT AND AGREEMENT MADE HEREIN
SHALL TERMINATE AND CEASE TO BE OF

23


--------------------------------------------------------------------------------



FURTHER FORCE AND EFFECT AS OF THE CLOSING OR SUCH LATER DATE AFTER CLOSING AS
IS EXPRESSLY STIPULATED IN THIS SECTION 11.4 FOR THE SURVIVAL THEREOF. 
FOLLOWING THE CLOSING OR SUCH LATER DATE STIPULATED IN THIS SECTION 11.4 FOR THE
SURVIVAL THEREOF, SUCH REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT SHALL NOT
FORM THE BASIS FOR OR GIVE RISE TO ANY CLAIM, DEMAND, CAUSE OF ACTION,
COUNTERCLAIM, DEFENSE, DAMAGE, INDEMNITY, OBLIGATION OR LIABILITY WHICH IS
ASSERTED, CLAIMED, MADE OR FILED FOLLOWING THE CLOSING OR SUCH LATER DATE
STIPULATED FOR SURVIVAL.  IT IS EXPRESSLY AGREED THAT THE TERMS AND PROVISIONS
OF:

(a)   Sections 3.4, 8.1 and 8.2 and Article IV (other than Sections 4.1(b),
4.1(c), 4.1(w), 4.2(b) and 4.2(c)) shall survive the Closing for a period of
eight (8) months from the Closing Date, and

(b)   Sections 4.1(b), 4.1(c), 4.1(w), 4.2(b), 4.2(c), 5.2, 5.3, 7.2, 8.5, 8.6,
8.7, 8.8, 8.11, 8.14, and 9.3, Articles XI, XII, XIII, XIV and XV and Buyer’s
indemnity and hold harmless of the Seller Indemnified Persons under Section 5.1
shall survive the Closing indefinitely or for such shorter period of time as may
be stipulated in such provisions.

Any claim, demand, cause of action, counterclaim, defense, damage, indemnity,
obligation or liability which is asserted, claimed or made in writing to the
other Party within the applicable survival period shall be deemed timely made
under this Agreement.  In addition, the definitions set forth in Appendix A to
this Agreement or in any other provision of this Agreement which are used in the
representations, warranties, covenants and agreements which survive the Closing
pursuant to this Section 11.4 shall survive the Closing to the extent necessary
to give operative effect to such surviving representations, warranties,
covenants and agreements.


SECTION 11.5           CERTAIN POST-CLOSING OBLIGATIONS.  WITHIN TWENTY (20)
DAYS AFTER THE CLOSING, BUYER SHALL (I) OBTAIN AND FILE WITH THE APPROPRIATE
GOVERNMENTAL AUTHORITIES REPLACEMENT SURETY BONDS AND/OR GUARANTEES FOR ALL
ASSETS FOR WHICH SELLER HAS SURETY BONDS AND/OR GUARANTEES OUTSTANDING (AS
REFLECTED IN A LIST OF SUCH SURETY BONDS AND/OR GUARANTEES TO BE PROVIDED TO
BUYER BY SELLER), (II) OBTAIN THE FULL AND COMPLETE RELEASE OF SELLER FROM (OR
THE FULL AND COMPLETE CANCELLATION OF) ALL SUCH BONDS AND/OR GUARANTEES INSOFAR
AS THEY RELATE TO THE ASSETS, AND (III) FURNISH SELLER APPROPRIATE EVIDENCE OF
BUYER’S COMPLIANCE WITH THE REQUIREMENTS OF CLAUSES (I) AND (II), INCLUDING
COPIES OF SUCH REPLACEMENT BONDS AND/OR GUARANTEES AND SUCH RELEASES AND/OR
CANCELLATIONS.  WITHIN A REASONABLE PERIOD OF TIME FOLLOWING THE CLOSING, BUYER
SHALL REMOVE OR PAINT OVER, AS APPROPRIATE, ANY LOGO, SERVICE MARK, TRADE NAME
OR TRADEMARK WHICH CONSTITUTES AN EXCLUDED ASSET AND IS ON THE ASSETS.


ARTICLE XII.
LIMITATIONS


SECTION 12.1           DISCLAIMER OF WARRANTIES.  NOTWITHSTANDING ANYTHING
CONTAINED TO THE CONTRARY IN ANY OTHER PROVISION OF THIS AGREEMENT, IT IS THE
EXPLICIT INTENT OF EACH PARTY HERETO THAT SELLER IS NOT MAKING ANY
REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE,
BEYOND THOSE REPRESENTATIONS OR WARRANTIES EXPRESSLY GIVEN IN THIS AGREEMENT AND
THE SPECIAL

24


--------------------------------------------------------------------------------



WARRANTY OF TITLE SET FORTH IN THE CONVEYANCE, AND IT IS UNDERSTOOD THAT,
WITHOUT LIMITING SUCH EXPRESS REPRESENTATIONS AND WARRANTIES AND SPECIAL
WARRANTY OF TITLE, BUYER TAKES THE COMPANY, THE MEMBERSHIP INTERESTS AND THE
ASSETS AS IS AND WHERE IS AND WITH ALL FAULTS.  WITHOUT LIMITING THE GENERALITY
OF THE IMMEDIATELY PRECEDING SENTENCE, SELLER HEREBY (I) EXPRESSLY DISCLAIMS AND
NEGATES ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT COMMON LAW, BY
STATUTE OR OTHERWISE, RELATING TO (A) THE CONDITION OF THE ASSETS, THE COMPANY
AND THE MEMBERSHIP INTERESTS (INCLUDING, WITHOUT LIMITATION, ANY IMPLIED OR
EXPRESS WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR OF
CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, OR THE PRESENCE OR ABSENCE OF ANY
HAZARDOUS MATERIALS IN OR ON, OR DISPOSED OF OR DISCHARGED FROM, THE ASSETS) OR
(B) ANY INFRINGEMENT BY SELLER OR ANY OF ITS AFFILIATES OF ANY PATENT OR
PROPRIETARY RIGHT OF ANY THIRD PARTY; AND (II) NEGATES ANY RIGHTS OF BUYER UNDER
STATUTES TO CLAIM DIMINUTION OF CONSIDERATION AND ANY CLAIMS BY BUYER FOR
DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN, IT BEING THE INTENTION OF
SELLER AND BUYER THAT THE ASSETS, THE COMPANY AND THE MEMBERSHIP INTERESTS ARE
TO BE ACCEPTED BY BUYER IN THEIR PRESENT CONDITION AND STATE OF REPAIR.


SECTION 12.2           TEXAS DECEPTIVE TRADE PRACTICES ACT WAIVER.  BUYER (A)
REPRESENTS AND WARRANTS TO SELLER THAT IT (I) IS ACQUIRING THE COMPANY, THE
MEMBERSHIP INTERESTS AND THE ASSETS FOR COMMERCIAL OR BUSINESS USE, (II) IS
REPRESENTED BY LEGAL COUNSEL, (III) ACKNOWLEDGES THE CONSIDERATION PAID OR TO BE
PAID FOR THE ASSETS WILL EXCEED $500,000, AND (IV) HAS KNOWLEDGE AND EXPERIENCE
IN FINANCIAL AND BUSINESS MATTERS SUCH THAT ENABLE IT TO EVALUATE THE MERITS AND
RISKS OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND IS NOT IN A
SIGNIFICANTLY DISPARATE BARGAINING POSITION WITH RESPECT TO THE SELLER; AND (B)
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY AND ALL RIGHTS OR REMEDIES IT
MAY HAVE UNDER THE DECEPTIVE TRADE PRACTICES - CONSUMER PROTECTION ACT OF THE
STATE OF TEXAS, TEX. BUS. & COM. CODE § 17.41 ET SEQ. TO THE MAXIMUM EXTENT IT
CAN DO SO UNDER APPLICABLE LAW, IF SUCH ACT WOULD FOR ANY REASON BE DEEMED
APPLICABLE TO THE TRANSACTIONS CONTEMPLATED HEREBY.

WAIVER OF CONSUMER RIGHTS

BUYER WAIVES ITS RIGHTS UNDER THE DECEPTIVE TRADE PRACTICES - CONSUMER
PROTECTION ACT, SECTION 17.41 ET SEQ., BUSINESS & COMMERCE CODE, A LAW THAT
GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS.  AFTER CONSULTATION WITH AN
ATTORNEY OF BUYER’S OWN SELECTION, BUYER VOLUNTARILY CONSENTS TO THIS WAIVER.

FURTHERMORE, WITH RESPECT TO ASSETS WHICH ARE LOCATED IN A STATE OR SUBJECT TO A
JURISDICTION OTHER THAN TEXAS, BUYER WAIVES ANY COMPARABLE PROVISION OF THE LAW
OF THE STATE OR OTHER JURISDICTION WHERE SUCH ASSETS ARE LOCATED OR TO WHICH
SUCH ASSETS ARE SUBJECT.

25


--------------------------------------------------------------------------------



SECTION 12.3           DAMAGES.  NOTWITHSTANDING ANYTHING CONTAINED TO THE
CONTRARY IN ANY OTHER PROVISION OF THIS AGREEMENT, SELLER AND BUYER AGREE THAT,
EXCEPT FOR THE LIQUIDATED DAMAGES SPECIFICALLY PROVIDED FOR IN SECTIONS 13.4 AND
14.2, THE RECOVERY BY EITHER PARTY HERETO OF ANY DAMAGES SUFFERED OR INCURRED BY
IT AS A RESULT OF ANY BREACH BY THE OTHER PARTY OF ANY OF ITS REPRESENTATIONS,
WARRANTIES OR OBLIGATIONS UNDER THIS AGREEMENT SHALL BE LIMITED TO THE ACTUAL
DAMAGES SUFFERED OR INCURRED BY THE NON-BREACHING PARTY (AND THE INDEMNIFIED
PERSONS TO WHICH SUCH OBLIGATIONS MAY EXTEND UNDER THE TERMS HEREOF) AS A RESULT
OF THE BREACH BY THE BREACHING PARTY OF ITS REPRESENTATIONS, WARRANTIES OR
OBLIGATIONS HEREUNDER AND IN NO EVENT SHALL THE BREACHING PARTY BE LIABLE TO THE
NON-BREACHING PARTY OR ANY INDEMNIFIED PERSON FOR ANY INDIRECT, CONSEQUENTIAL,
SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES (INCLUDING, WITHOUT LIMITATION, ANY
DAMAGES ON ACCOUNT OF LOST PROFITS OR OPPORTUNITIES, BUSINESS INTERRUPTION OR
LOST OR DELAYED PRODUCTION) SUFFERED OR INCURRED BY THE NON-BREACHING PARTY OR
ANY INDEMNIFIED PERSON AS A RESULT OF THE BREACH BY THE BREACHING PARTY OF ANY
OF ITS REPRESENTATIONS, WARRANTIES OR OBLIGATIONS HEREUNDER.  FOR PURPOSES OF
THE FOREGOING, ACTUAL DAMAGES MAY, HOWEVER, INCLUDE INDIRECT, CONSEQUENTIAL,
SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES TO THE EXTENT (I) THE INJURIES OR LOSSES
RESULTING IN OR GIVING RISE TO SUCH DAMAGES ARE INCURRED OR SUFFERED BY A PERSON
WHICH IS NOT A SELLER INDEMNIFIED PERSON, A BUYER INDEMNIFIED PERSON OR AN
AFFILIATE OF ANY OF THE FOREGOING AND (II) SUCH DAMAGES ARE RECOVERED AGAINST AN
INDEMNIFIED PERSON BY A PERSON WHICH IS NOT A SELLER INDEMNIFIED PERSON, A BUYER
INDEMNIFIED PERSON OR AN AFFILIATE OF ANY OF THE FOREGOING.  THIS SECTION 12.3
SHALL OPERATE ONLY TO LIMIT A PARTY’S LIABILITY AND SHALL NOT OPERATE TO
INCREASE OR EXPAND ANY CONTRACTUAL OBLIGATION OF A PARTY HEREUNDER OR CAUSE ANY
CONTRACTUAL OBLIGATION OF A PARTY HEREUNDER TO SURVIVE LONGER THAN PROVIDED IN
SECTION 11.4.


SECTION 12.4           PLUGGING AND ABANDONMENT OBLIGATIONS.  NOTWITHSTANDING
ANYTHING CONTAINED TO THE CONTRARY IN ANY OTHER PROVISION OF THIS AGREEMENT, IT
IS EXPRESSLY AGREED FOR ALL PURPOSES OF THIS AGREEMENT THAT (I) THE PLUGGING AND
ABANDONMENT OBLIGATIONS CONSTITUTE COMPANY LIABILITIES, UNLESS AND TO THE EXTENT
SELLER IS REQUIRED TO INDEMNIFY BUYER FOR THE SAME PURSUANT TO SECTION 13.2,
(II) THE PLUGGING AND ABANDONMENT OBLIGATIONS SHALL NOT CONSTITUTE ENVIRONMENTAL
LIABILITIES OR ENVIRONMENTAL MATTERS, (III) EXCEPT FOR THE REPRESENTATION SET
FORTH IN SECTION 4.1(T), SELLER MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR
IMPLIED, WITH RESPECT TO THE PLUGGING AND ABANDONMENT OBLIGATIONS, AND (IV)
SELLER SHALL HAVE NO LIABILITIES OR OBLIGATIONS WITH RESPECT TO PLUGGING AND
ABANDONMENT OBLIGATIONS EXCEPT TO THE EXTENT SUCH OBLIGATIONS RELATE TO PROPERTY
LOCATED ON THE EXCLUDED ASSETS AND UNLESS AND TO THE EXTENT SELLER IS REQUIRED
TO INDEMNIFY BUYER FOR THE SAME PURSUANT TO SECTION 13.2.


SECTION 12.5           ENVIRONMENTAL RELEASE.  FROM AND AFTER CLOSING, THE BUYER
INDEMNIFIED PERSONS SHALL HAVE NO RIGHTS TO RECOVERY OR INDEMNIFICATION FOR
ENVIRONMENTAL LIABILITIES OR ANY ENVIRONMENTAL MATTERS RELATING TO THE ASSETS
UNDER THIS AGREEMENT OR LAW, AND ALL RIGHTS OR REMEDIES WHICH ANY BUYER
INDEMNIFIED PERSON MAY HAVE AT OR UNDER LAW WITH RESPECT TO ANY ENVIRONMENTAL
LIABILITIES OR ENVIRONMENTAL MATTERS ARE EXPRESSLY WAIVED.  FROM AND AFTER

26


--------------------------------------------------------------------------------



CLOSING, ALL BUYER INDEMNIFIED PERSONS DO HEREBY AGREE, WARRANT AND COVENANT TO
RELEASE, ACQUIT AND FOREVER DISCHARGE ALL SELLER INDEMNIFIED PERSONS FROM ANY
AND ALL CLAIMS, DEMANDS AND CAUSES OF ACTION OF WHATSOEVER NATURE, INCLUDING
WITHOUT LIMITATION ALL CLAIMS, DEMANDS AND CAUSES OF ACTION FOR CONTRIBUTION AND
INDEMNITY UNDER STATUTE, INCLUDING THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION, AND LIABILITY ACT, OR COMMON LAW, WHICH COULD BE ASSERTED NOW OR
IN THE FUTURE AND THAT RELATE TO OR IN ANY WAY ARISE OUT OF ENVIRONMENTAL
LIABILITIES OR ENVIRONMENTAL MATTERS RELATING TO THE ASSETS.  FROM AND AFTER
CLOSING, ALL BUYER INDEMNIFIED PERSONS WARRANT, AGREE AND COVENANT NOT TO SUE OR
INSTITUTE ARBITRATION AGAINST ANY SELLER INDEMNIFIED PERSON UPON ANY CLAIM,
DEMAND OR CAUSE OF ACTION FOR INDEMNITY AND CONTRIBUTION THAT HAVE BEEN ASSERTED
OR COULD BE ASSERTED FOR ANY ENVIRONMENTAL LIABILITIES OR ENVIRONMENTAL MATTERS
RELATING TO THE ASSETS.


ARTICLE XIII.
INDEMNIFICATION


SECTION 13.1           INDEMNIFICATION BY BUYER.  FROM AND AFTER THE CLOSING,
THE COMPANY SHALL ASSUME, PAY, PERFORM, FULFILL AND DISCHARGE ALL COMPANY
LIABILITIES, AND BUYER AND THE COMPANY, JOINTLY AND SEVERALLY, SHALL INDEMNIFY
AND HOLD HARMLESS SELLER, SELLER’S AFFILIATES, EACH OF SELLER’S AND ITS
AFFILIATES’ RESPECTIVE PAST, PRESENT AND FUTURE DIRECTORS, OFFICERS, EMPLOYEES,
CONSULTANTS AND AGENTS, AND EACH OF THE DIRECTORS, OFFICERS, HEIRS, EXECUTORS,
SUCCESSORS AND ASSIGNS OF ANY OF THE FOREGOING (COLLECTIVELY, THE “SELLER
INDEMNIFIED PERSONS”) FROM AND AGAINST ANY AND ALL (I) COMPANY LIABILITIES
INCURRED BY OR ASSERTED AGAINST ANY OF THE SELLER INDEMNIFIED PERSONS,
INCLUDING, WITHOUT LIMITATION, ANY COMPANY LIABILITY BASED ON NEGLIGENCE, GROSS
NEGLIGENCE OR STRICT LIABILITY OF THE SELLER INDEMNIFIED PERSON OR ON ANY OTHER
THEORY OF LIABILITY, WHETHER IN LAW (WHETHER COMMON OR STATUTORY) OR EQUITY AND
(II) SUBJECT TO THE LIMITATIONS OF SECTION 11.4 AND ARTICLE XII, ANY COVERED
LIABILITY RESULTING FROM ANY BREACH OR NONFULFILLMENT OF ANY REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT ON THE PART OF BUYER WHICH IS EXPRESSLY SET
FORTH IN THIS AGREEMENT, INCLUDING BUYER’S AGREEMENTS TO PAY TAXES, FEES, COSTS,
EXPENSES AND OTHER AMOUNTS AS PROVIDED IN SECTION 15.4.


SECTION 13.2           INDEMNIFICATION BY SELLER.  SUBJECT TO THE PROVISIONS OF
SECTION 13.4, FROM AND AFTER THE CLOSING, SELLER SHALL INDEMNIFY AND HOLD
HARMLESS BUYER, THE COMPANY, EACH OF THEIR RESPECTIVE PRESENT AND FUTURE
PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES, CONSULTANTS AND AGENTS, AND EACH OF
THE DIRECTORS, OFFICERS, HEIRS, EXECUTORS, SUCCESSORS AND ASSIGNS OF ANY OF THE
FOREGOING (COLLECTIVELY, THE “BUYER INDEMNIFIED PERSONS”) FROM AND AGAINST ANY
AND ALL (I) EXCLUDED LIABILITIES INCURRED BY OR ASSERTED AGAINST ANY OF THE
BUYER INDEMNIFIED PERSONS, INCLUDING, WITHOUT LIMITATION, ANY EXCLUDED LIABILITY
BASED ON NEGLIGENCE, GROSS NEGLIGENCE OR STRICT LIABILITY OF THE BUYER
INDEMNIFIED PERSON OR ON ANY OTHER THEORY OF LIABILITY, WHETHER IN LAW (WHETHER
COMMON OR STATUTORY) OR EQUITY AND (II) SUBJECT TO THE LIMITATIONS OF SECTION
11.4 AND ARTICLE XII, ANY COVERED LIABILITY RESULTING FROM ANY BREACH OR
NONFULFILLMENT OF ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT ON THE
PART OF SELLER WHICH IS EXPRESSLY SET FORTH IN THIS AGREEMENT.

27


--------------------------------------------------------------------------------



SECTION 13.3           INDEMNIFICATION AND DEFENSE PROCEDURES.  A PERSON WHICH
IS ENTITLED TO BE INDEMNIFIED UNDER SECTION 5.1, 13.1 OR 13.2 IS HEREIN REFERRED
TO AS AN “INDEMNIFIED PERSON” AND THE PARTY WHICH IS OBLIGATED TO INDEMNIFY AN
INDEMNIFIED PERSON UNDER SECTION 5.1, 13.1 OR 13.2 IS HEREIN REFERRED TO AS THE
“INDEMNIFYING PARTY” WITH RESPECT TO THE MATTER FOR WHICH IT IS OBLIGATED TO
INDEMNIFY SUCH INDEMNIFIED PERSON.  ALL CLAIMS FOR INDEMNIFICATION UNDER
SECTIONS 5.1, 13.1 AND 13.2 SHALL BE ASSERTED AND RESOLVED AS FOLLOWS:

(a)           If a third party claim for which an Indemnified Person is entitled
to indemnity under Sections 5.1, 13.1 and/or 13.2 (an “Indemnified Claim”) is
made against an Indemnified Person, and if Buyer or Seller intends to seek
indemnity with respect thereto by or from an Indemnifying Party pursuant to
Sections 5.1, 13.1 and/or 13.2, then the party electing to seek indemnity on
behalf of such Indemnified Person shall promptly transmit to the Indemnifying
Party a written notice (“Claim Notice”) (i) notifying such Indemnifying Party of
such Indemnified Claim and requesting indemnity on behalf of such Indemnified
Person with respect to such Indemnified Claim under Sections 5.1, 13.1 and/or
13.2, as the case may be, (ii) setting forth the full name, address for all
notices and the authorized representatives of such Indemnified Person with
respect to such Indemnified Claim, and (iii) describing in reasonable detail the
nature of the Indemnified Claim, including a copy of all papers served with
respect to such Indemnified Claim (if any) and the basis of such request for
indemnification under Sections 5.1, 13.1 and/or 13.2, as the case may be. 
Failure to provide such Claim Notice promptly shall not affect the right of the
Indemnified Person to indemnification hereunder except to the extent the
Indemnifying Party is prejudiced thereby; provided that, the Indemnifying Party
shall not be obligated to defend, indemnify or otherwise hold harmless an
Indemnified Person with respect to a third party claim until a Claim Notice
meeting the foregoing requirements is furnished to the Indemnifying Party by the
party seeking indemnity hereunder.  Within 30 days after receipt of any Claim
Notice (the “Election Period”), the Indemnifying Party shall notify the party
who sent the Claim Notice (A) whether the Indemnifying Party disputes its
potential liability to indemnify the Indemnified Person under Sections 5.1, 13.1
and/or 13.2, as the case may be, with respect to such third party claim and (B)
whether the Indemnifying Party desires to defend the Indemnified Person against
such third party claim; provided that, if the Indemnifying Party fails to so
notify the Indemnified Person during the Election Period, the Indemnifying Party
shall be deemed to have elected to dispute such liability and not to defend
against such third party claim.

(b)           If the Indemnifying Party notifies the party who sent the Claim
Notice within the Election Period that the Indemnifying Party (i) does not
dispute its liability to indemnify the Indemnified Person under Sections 5.1,
13.1 and/or 13.2, as the case may be (or reserves the right to dispute whether
such claim is an Indemnified Claim under Sections 5.1, 13.1 and/or 13.2) and
(ii) elects to assume the defense of such Indemnified Person with respect to
such third party claim, then the Indemnifying Party shall have the right to
defend, at its sole cost and expense, such third party claim by all appropriate
proceedings, which proceedings shall be prosecuted diligently by the
Indemnifying Party to a final conclusion or settled at the discretion of the
Indemnifying Party in accordance with this Section 13.3(b).  If an Indemnifying
Party elects pursuant to the foregoing to assume the defense of an Indemnified
Person with respect to a third party claim which is subsequently determined not
to be an Indemnified Claim, the Indemnifying Party shall not be entitled to
recover from the Indemnified Person the costs and expenses incurred by the
Indemnifying Party in providing such defense.  The Indemnifying Party

28


--------------------------------------------------------------------------------


shall have full control of such defense and proceedings, including any
compromise or settlement thereof; provided that the Indemnifying Party shall not
enter into any settlement agreement (or settle or compromise any such third
party claim in a manner) which provides for or results in any payment by or
liability of the Indemnified Person of or for any damages or other amount, any
lien, charge or encumbrance on any property of the Indemnified Person, any
finding of responsibility or liability on the part of the Indemnified Person or
any sanction or restriction upon the conduct of any business by the Indemnified
Person without the Indemnified Person’s express written consent, which consent
shall not be unreasonably withheld.  The Indemnified Person is hereby
authorized, at the sole cost and expense of the Indemnifying Party (but only if
the Indemnified Person is actually entitled to indemnification hereunder), to
file, during the Election Period, any motion, answer or other pleadings which
the Indemnified Person shall deem necessary or appropriate to protect its
interests or those of the Indemnifying Party and not reasonably expected to be
prejudicial to the Indemnifying Party.  If requested by the Indemnifying Party,
the Indemnified Person agrees, at the sole cost and expense of the Indemnifying
Party, to cooperate with the Indemnifying Party and its counsel in contesting
any such third party claim which the Indemnifying Party elects to contest,
including the making of any related counterclaim or cross-complaint against any
Person (other than a Buyer Indemnified Person, if the Indemnified Person is a
Buyer Indemnified Person, or a Seller Indemnified Person, if the Indemnified
Person is a Seller Indemnified Person).  The Indemnified Person may participate
in, but not control, any defense or settlement of any third party claim
controlled by the Indemnifying Party pursuant to this Section 13.3(b), and the
Indemnified Person shall bear its own costs and expenses with respect to such
participation.  The prosecution of the defense of a third party claim with
reasonable diligence shall include the taking of such action (including the
posting of a bond, deposit or other security) as may be necessary to prevent any
action to foreclose a lien against or attachment of the property of the
Indemnified Person for payment of such third party claim.

(c)           If the Indemnifying Party (i) fails to notify the party who sent
the Claim Notice within the Election Period that the Indemnifying Party elects
to defend the Indemnified Person pursuant to Section 13.3(b) or (ii) elects to
defend the Indemnified Person pursuant to Section 13.3(b) but fails to prosecute
the defense of (or to settle) the third party claim with reasonable diligence,
then the Indemnified Person shall have the right to defend, at the sole cost and
expense of the Indemnifying Party (but only if the Indemnified Person is
actually entitled to indemnification hereunder), the third party claim by all
appropriate proceedings, which proceedings shall be promptly and vigorously
prosecuted by the Indemnified Person to a final conclusion or settled.  The
Indemnified Person shall have full control of such defense and proceedings;
provided, however, that the Indemnified Person may not enter into any compromise
or settlement of such third party claim, without the Indemnifying Party’s
express written consent, which shall not be unreasonably withheld.  The
Indemnifying Party may participate in, but not control, any defense or
settlement controlled by the Indemnified Person pursuant to this Section
13.3(c), and the Indemnifying Party shall bear its own costs and expenses with
respect to such participation.

(d)           If the Indemnifying Party elects not to assume the defense of a
third party claim, or elects to assume the defense of a third party claim, but
reserves the right to dispute whether such claim is an Indemnified Claim under
Sections 5.1, 13.1 and/or 13.2, as the case

29


--------------------------------------------------------------------------------


may be, the determination of whether the Indemnified Person is entitled to
indemnification hereunder shall be resolved pursuant to arbitration as provided
in Section 15.10.

(e)           If an Indemnified Person is entitled to indemnity under Sections
5.1, 13.1 and/or 13.2 for a claim or other matter which does not involve a third
party claim, and if Buyer or Seller intends to seek indemnity on behalf of an
Indemnified Person with respect thereto by or from an Indemnifying Party
pursuant to Sections 5.1, 13.1 and/or 13.2, then the party electing to seek
indemnity on behalf of an Indemnified Person shall promptly transmit to the
Indemnifying Party a written notice describing in reasonable detail the nature
of such claim or other matter, the Indemnified Person’s best estimate of the
amount of damages attributable to such claim or other matter and the basis for
the Indemnified Person’s entitlement to indemnification under Sections 5.1, 13.1
and/or 13.2, as the case may be.  If the Indemnifying Party does not notify the
party who sent such notice within 30 days from its receipt of such notice that
the Indemnifying Party does not dispute such claim for indemnity, the
Indemnifying Party shall be deemed to have disputed such claim.  If the
Indemnifying Party has disputed such claim, such dispute shall be resolved
pursuant to arbitration as provided in Section 15.10.

(f)            To the extent any claim, action, suit or proceeding includes one
or more Indemnified Claims with respect to an Indemnified Person and one or more
third party claims which are not Indemnified Claims with respect to such
Indemnified Person, any such non-Indemnified Claim insofar as it is with respect
to such Indemnified Person shall not be covered by the indemnity in Sections
5.1, 13.1 and 13.2, the Indemnifying Party shall not be obligated to undertake,
conduct and control the defense or settlement of such non-Indemnified Claim
insofar as it is with respect to such Indemnified Person, and such Indemnified
Person shall be responsible for its own defense and settlement of such
non-Indemnified Claim.  The seeking by a party of indemnity hereunder on behalf
of any Indemnified Person with respect to any third party claim or other claim
or matter shall not prevent such party from then or thereafter also seeking
indemnity hereunder on behalf of any other Indemnified Person with respect to
such third party claim or other claim or matter and shall not prevent the other
party from seeking indemnity hereunder on behalf of any Indemnified Person with
respect to the same third party claim or other claim or matter.

(g)           The term “Indemnified Transfer Tax Claim” as used herein means a
claim by or on behalf of any Governmental Authority in the State of Florida for
any Tax or fee described in the first sentence of Section 15.4.  Notwithstanding
the provisions of Sections 13.3(b) and (c), with respect to any Indemnified
Transfer Tax Claim, any Seller Indemnified Person may enter into any compromise
or settlement of such Indemnified Transfer Tax Claim, in such Seller Indemnified
Person’s sole discretion, without the Indemnifying Party’s prior consent, and no
Seller Indemnified Person shall be required to make any related counterclaim or
cross-complaint against any Person in connection with such Indemnified Transfer
Tax Claim or otherwise cooperate with the Indemnifying Party or its counsel in
contesting any such Indemnified Transfer Tax Claim.


SECTION 13.4           SELLER’S GENERAL LIABILITY LIMITATION.  (A)
NOTWITHSTANDING ANYTHING HEREIN PROVIDED TO THE CONTRARY, SELLER SHALL HAVE NO
LIABILITY TO BUYER OR ANY OF THE OTHER BUYER INDEMNIFIED PERSONS PURSUANT TO
SECTION 13.2 OR FOR ANY BREACH BY SELLER OF ANY REPRESENTATION OR

30


--------------------------------------------------------------------------------



WARRANTY MADE BY SELLER IN CLAUSES (A) AND (D) THROUGH (U) OF SECTION 4.1 TO THE
EXTENT THAT THE AGGREGATE AMOUNT OF ALL COVERED LIABILITIES ATTRIBUTABLE TO ALL
SUCH LIABILITIES OR BREACHES EXCEEDS AN AMOUNT EQUAL TO FIFTY PERCENT (50%) OF
THE ADJUSTED PURCHASE PRICE.

(b)           Notwithstanding anything herein provided to the contrary but
without in any way affecting the obligations of a Buyer Indemnified Person to
notify Seller of a third party claim pursuant to Section 13.3, Seller shall not
have any liability to a Buyer Indemnified Person with respect to any Covered
Liability pursuant to Section 13.2 unless and until Buyer has used reasonable
efforts to enforce its rights and remedies, if any, with respect to such Covered
Liability against any other Person pursuant to (i) any insurance maintained for
the joint account under any operating agreement with respect to the Assets and
(ii) any other agreements for insurance, indemnification, guarantee or similar
assurances which may be included in the Assets.


SECTION 13.5           MATERIALITY EXCLUSION.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS AGREEMENT, FOR PURPOSES OF DETERMINING IF THERE HAS
BEEN A BREACH OF ANY REPRESENTATION OR WARRANTY HEREUNDER BY SELLER OR BUYER AND
THE AMOUNT OF THE COVERED LIABILITIES IN RESPECT THEREOF, THE REPRESENTATIONS
AND WARRANTIES OF SELLER AND BUYER SHALL, FOR PURPOSES OF THIS ARTICLE XIII, BE
READ WITHOUT GIVING EFFECT TO ANY MATERIALITY, MATERIAL ADVERSE EFFECT OR
QUALIFICATION WITH A SIMILAR MEANING IN SUCH REPRESENTATION OR WARRANTY.


ARTICLE XIV.
TERMINATION; REMEDIES


SECTION 14.1           TERMINATION.


(A)   TERMINATION OF AGREEMENT.  THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY MAY BE TERMINATED AT ANY TIME PRIOR TO THE CLOSING:

(1)       BY THE MUTUAL CONSENT OF SELLER AND BUYER; OR

(2)       IF THE CLOSING HAS NOT OCCURRED BY THE CLOSE OF BUSINESS ON THE
CLOSING DATE, THEN (I) BY SELLER IF ANY CONDITION SPECIFIED IN SECTION 9.1 HAS
NOT BEEN SATISFIED ON OR BEFORE SUCH CLOSE OF BUSINESS, AND SHALL NOT
THERETOFORE HAVE BEEN WAIVED BY SELLER, OR (II) BY BUYER IF ANY CONDITION
SPECIFIED IN SECTION 9.2 HAS NOT BEEN SATISFIED ON OR BEFORE SUCH CLOSE OF
BUSINESS, AND SHALL NOT THERETOFORE HAVE BEEN WAIVED BY BUYER; PROVIDED, IN EACH
CASE, THAT THE FAILURE TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY ON OR
BEFORE SUCH DATE DID NOT RESULT FROM THE FAILURE BY THE PARTY OR PARTIES SEEKING
TERMINATION OF THIS AGREEMENT TO FULFILL ANY UNDERTAKING OR COMMITMENT PROVIDED
FOR HEREIN ON THE PART OF SUCH PARTY OR PARTIES THAT IS REQUIRED TO BE FULFILLED
ON OR PRIOR TO CLOSING.


(B)   EFFECT OF TERMINATION.  IN THE EVENT OF TERMINATION OF THIS AGREEMENT BY
SELLER, ON THE ONE HAND, OR BUYER, ON THE OTHER HAND, PURSUANT TO SECTION
14.1(A), WRITTEN NOTICE THEREOF SHALL FORTHWITH BE GIVEN BY THE TERMINATING
PARTY OR PARTIES TO THE OTHER PARTY OR PARTIES HERETO, AND THIS AGREEMENT SHALL
THEREUPON TERMINATE; PROVIDED, HOWEVER, THAT FOLLOWING SUCH TERMINATION BUYER
WILL CONTINUE TO BE BOUND BY ITS OBLIGATIONS SET FORTH IN SECTIONS 5.1 AND 5.2. 
IF THIS AGREEMENT IS TERMINATED AS PROVIDED HEREIN ALL FILINGS, APPLICATIONS AND
OTHER SUBMISSIONS MADE

31


--------------------------------------------------------------------------------



TO ANY GOVERNMENTAL AUTHORITY SHALL, TO THE EXTENT PRACTICABLE, BE WITHDRAWN
FROM THE GOVERNMENTAL AUTHORITY TO WHICH THEY WERE MADE.


SECTION 14.2           REMEDIES.


(A)   SELLER’S REMEDIES.  NOTWITHSTANDING ANYTHING HEREIN PROVIDED TO THE
CONTRARY, IF THIS AGREEMENT IS NOT TERMINATED BY BUYER PURSUANT TO SECTION
14.1(A) AND BUYER FAILS TO SATISFY ON OR PRIOR TO THE CLOSING DATE THE
CONDITIONS TO CLOSING OR THE CLOSING OBLIGATIONS, AS THE CASE MAY BE, SET FORTH
IN SECTIONS 9.1(A), 9.1(B), 9.1(C), 9.1(E) OR 10.3, SELLER, AT ITS SOLE OPTION,
MAY (I) ENFORCE SPECIFIC PERFORMANCE OF THIS AGREEMENT OR (II) TERMINATE THIS
AGREEMENT AND, WITHOUT WAIVING OR RELEASING BUYER’S OBLIGATIONS UNDER SECTIONS
5.1 AND 5.2, RECOVER FROM BUYER THE SUM OF $50,000,000.00 AS LIQUIDATED
DAMAGES.  SUCH REMEDIES SHALL BE SELLER’S SOLE AND EXCLUSIVE REMEDIES FOR SUCH
FAILURE, ALL OTHER REMEDIES BEING EXPRESSLY WAIVED BY SELLER.  SELLER AND BUYER
AGREE UPON SUCH AMOUNT AS LIQUIDATED DAMAGES DUE TO THE DIFFICULTY AND
INCONVENIENCE OF MEASURING ACTUAL DAMAGES AND THE UNCERTAINTY THEREOF, AND
SELLER AND BUYER AGREE THAT SUCH AMOUNT IS A REASONABLE ESTIMATE OF SELLER’S
LOSS IN THE EVENT OF ANY SUCH FAILURE BY BUYER.  WITHOUT WAIVING OR RELEASING
BUYER FROM ANY OF ITS OTHER REPRESENTATIONS, WARRANTIES, COVENANTS AND
AGREEMENTS CONTAINED HEREIN, SPECIFIC PERFORMANCE WITH RESPECT TO CLAUSE (II)(A)
OF SECTION 10.3 SHALL NOT REQUIRE BUYER TO MAKE A FALSE STATEMENT IN THE
OFFICER’S CERTIFICATE OF BUYER.


(B)   BUYER’S REMEDIES.  NOTWITHSTANDING ANYTHING HEREIN PROVIDED TO THE
CONTRARY, IF THIS AGREEMENT IS NOT TERMINATED BY SELLER PURSUANT TO SECTION
14.1(A) AND SELLER FAILS TO SATISFY ON OR PRIOR TO THE CLOSING DATE THE
CONDITIONS TO CLOSING OR THE CLOSING OBLIGATIONS, AS THE CASE MAY BE, SET FORTH
IN SECTIONS 9.2(A), 9.2(B), 9.2(C), 9.2(E) OR 10.2, BUYER, AT ITS SOLE OPTION,
MAY (I) ENFORCE SPECIFIC PERFORMANCE OF THIS AGREEMENT OR (II) TERMINATE THIS
AGREEMENT AND RECOVER FROM SELLER THE SUM OF $50,000,000.00, AS LIQUIDATED
DAMAGES.  SUCH REMEDIES SHALL BE BUYER’S SOLE AND EXCLUSIVE REMEDIES FOR SUCH
FAILURE, ALL OTHER REMEDIES BEING EXPRESSLY WAIVED BY BUYER.  SELLER AND BUYER
AGREE UPON SUCH AMOUNT AS LIQUIDATED DAMAGES DUE TO THE DIFFICULTY AND
INCONVENIENCE OF MEASURING ACTUAL DAMAGES AND THE UNCERTAINTY THEREOF, AND
SELLER AND BUYER AGREE THAT SUCH AMOUNT IS A REASONABLE ESTIMATE OF BUYER’S LOSS
IN THE EVENT OF ANY SUCH FAILURE BY SELLER.  WITHOUT WAIVING OR RELEASING SELLER
FROM ANY OF ITS OTHER REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS
CONTAINED HEREIN, SPECIFIC PERFORMANCE WITH RESPECT TO SECTION 10.2(B) SHALL NOT
REQUIRE SELLER TO MAKE A FALSE STATEMENT IN THE OFFICER’S CERTIFICATE OF SELLER.


ARTICLE XV.
MISCELLANEOUS


SECTION 15.1           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT,
AND SHALL BECOME EFFECTIVE WHEN ONE OR MORE COUNTERPARTS HAVE BEEN SIGNED BY
EACH OF THE PARTIES AND DELIVERED TO THE OTHER PARTY.


SECTION 15.2           GOVERNING LAW; JURISDICTION; PROCESS.

(a)           THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF

32


--------------------------------------------------------------------------------


TEXAS WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW
RULES THAT WOULD DIRECT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION,
EXCEPT TO THE EXTENT THAT IT IS MANDATORY THAT THE LAW OF ANOTHER JURISDICTION,
WHEREIN OR ADJACENT TO WHICH THE ASSETS ARE LOCATED, SHALL APPLY.

(b)           SUBJECT TO THE ARBITRATION AGREEMENT SET FORTH IN SECTION 15.10,
BUYER CONSENTS TO PERSONAL JURISDICTION IN ANY LEGAL ACTION, SUIT OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT IN ANY COURT, FEDERAL OR STATE, WITHIN HARRIS
COUNTY, TEXAS, HAVING SUBJECT MATTER JURISDICTION AND WITH RESPECT TO ANY SUCH
CLAIM, BUYER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
CLAIM, OR ANY OBJECTION THAT BUYER MAY NOW OR HEREAFTER HAVE, THAT VENUE OR
JURISDICTION IS NOT PROPER WITH RESPECT TO ANY SUCH LEGAL ACTION, SUIT OR
PROCEEDING BROUGHT IN SUCH COURT IN HARRIS COUNTY, TEXAS, INCLUDING ANY CLAIM
THAT SUCH LEGAL ACTION, SUIT OR PROCEEDING BROUGHT IN SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM AND ANY CLAIM THAT BUYER IS NOT SUBJECT TO
PERSONAL JURISDICTION OR SERVICE OF PROCESS IN SUCH HARRIS COUNTY, TEXAS FORUM.


SECTION 15.3           ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING THE
CONFIDENTIALITY AGREEMENT) AND THE APPENDICES, SCHEDULES AND EXHIBITS HERETO
CONTAIN THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THERE ARE NO AGREEMENTS, UNDERSTANDINGS, REPRESENTATIONS OR
WARRANTIES BETWEEN THE PARTIES OTHER THAN THOSE SET FORTH OR REFERRED TO HEREIN.


SECTION 15.4           EXPENSES.  BUYER SHALL BE RESPONSIBLE FOR AND AGREES TO
PAY IN FULL (I) ANY SALES TAXES, INCLUDING ANY PENALTIES AND INTEREST, WHICH MAY
BECOME DUE AND OWING BY REASON OF THE TRANSFER OF THE ASSETS TO THE COMPANY
AND/OR THE ASSIGNMENT OF THE MEMBERSHIP INTERESTS TO BUYER HEREUNDER, (II) ALL
TRANSFER, STAMP, DOCUMENTARY AND SIMILAR TAXES, INCLUDING ANY PENALTIES AND
INTEREST, IMPOSED ON THE PARTIES HERETO (OR ON EITHER PARTY) WITH RESPECT TO ALL
TRANSFERS OF PROPERTY CONTEMPLATED PURSUANT TO THIS AGREEMENT, INCLUDING THE
TRANSFER OF THE ASSETS TO THE COMPANY AND THE ASSIGNMENT OF THE MEMBERSHIP
INTERESTS TO BUYER HEREUNDER, AND (III) ALL RECORDING, FILING OR REGISTRATION
FEES, INCLUDING ANY PENALTIES AND INTEREST, RELATING TO THE FILING, RECORDING OR
REGISTRATION OF THE CONVEYANCE, THE SPECIAL GOVERNMENTAL ASSIGNMENT FORMS
CONTEMPLATED BY SECTION 6.2 AND ANY OTHER INSTRUMENTS OR DOCUMENTS TRANSFERRING
TITLE IN OR TO THE ASSETS OR ANY PART THEREOF FROM SELLER TO THE COMPANY
PURSUANT TO THIS AGREEMENT.  FURTHER, BUYER SHALL BE RESPONSIBLE FOR AND AGREES
TO PAY IN FULL ALL COSTS AND EXPENSES INCURRED BY SELLER (INCLUDING ATTORNEY’S
FEES, ACCOUNTANT’S FEES AND FEES OF OTHER PROFESSIONALS) IN CONNECTION WITH
SELLER’S UNDERTAKINGS TO ACCOMMODATE BUYER’S REQUEST MENTIONED IN THE RECITALS
OF THIS AGREEMENT, INCLUDING FEES AND EXPENSES INCURRED IN CONNECTION WITH THE
AMENDMENT AND RESTATEMENT OF THIS AGREEMENT, THE FORMATION OF THE COMPANY IN
DELAWARE AND QUALIFICATION OF THE COMPANY IN FLORIDA, AND THE PREPARATION AND
MODIFICATION OF CLOSING DOCUMENTS CONTEMPLATED HEREIN AND RELATING TO SUCH
AMENDMENT AND RESTATEMENT.  ALL OTHER COSTS AND EXPENSES INCURRED BY EACH PARTY
HERETO IN CONNECTION WITH ALL THINGS REQUIRED TO BE DONE BY IT HEREUNDER,
INCLUDING ATTORNEY’S FEES, ACCOUNTANT’S FEES AND THE EXPENSE OF ENVIRONMENTAL
AND TITLE EXAMINATION, SHALL BE BORNE BY THE PARTY INCURRING SAME.

33


--------------------------------------------------------------------------------



SECTION 15.5           NOTICES.  UNLESS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, ALL NOTICES REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND
DEEMED SUFFICIENTLY GIVEN FOR ALL PURPOSES HEREOF IF (I) DELIVERED IN PERSON, BY
COURIER OR BY REGISTERED OR CERTIFIED UNITED STATES MAIL TO THE PERSON TO BE
NOTIFIED, WITH RECEIPT OBTAINED, OR (II) SENT BY TELECOPY, TELEFAX OR OTHER
FACSIMILE OR ELECTRONIC TRANSMISSION, WITH “ANSWER BACK” OR OTHER “ADVICE OF
RECEIPT” OBTAINED, IN EACH CASE TO THE APPROPRIATE ADDRESS OR NUMBER AS SET
FORTH BELOW.  EACH NOTICE SHALL BE DEEMED EFFECTIVE ON RECEIPT BY THE ADDRESSEE
AS AFORESAID; PROVIDED THAT, NOTICE RECEIVED BY TELEX, TELECOPY, TELEFAX OR
OTHER FACSIMILE OR ELECTRONIC TRANSMISSION AFTER 5:00 P.M. AT THE LOCATION OF
THE ADDRESSEE OF SUCH NOTICE SHALL BE DEEMED RECEIVED ON THE FIRST BUSINESS DAY
FOLLOWING THE DATE OF SUCH ELECTRONIC RECEIPT.  NOTICES TO SELLER SHALL BE
ADDRESSED AS FOLLOWS:

Calumet Florida, L.L.C.

c/o Vulcan Resources Florida, Inc.

700 Louisiana, Suite 4150

Houston, Texas 77002

Attention:   Mr. Tim Goff

Telecopy No.: (713) 579-5110

 

or at such other address or to such other telecopy, telefax or other facsimile
or electronic transmission number and to the attention of such other Person as
Seller may designate by written notice to Buyer.  Notices to Buyer shall be
addressed to:

BreitBurn Operating L.P.
515 S. Flower St., Suite 4800
Los Angeles, CA  90071
Attention:   Gregory C. Brown
Telecopy No.:  (213) 225-5916

or at such other address or to such other telecopy, telefax or other facsimile
or electronic transmission number and to the attention of such other Person as
Buyer may designate by written notice to Seller.


SECTION 15.6           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT THE RESPECTIVE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL NOT BE ASSIGNABLE OR DELEGABLE BY ANY
PARTY HERETO WITHOUT THE EXPRESS WRITTEN CONSENT OF THE NON-ASSIGNING OR
NON-DELEGATING PARTY.


SECTION 15.7           AMENDMENTS AND WAIVERS.  EXCEPT AS CONTEMPLATED BY
SECTION 8.5, THIS AGREEMENT MAY NOT BE MODIFIED OR AMENDED EXCEPT BY AN
INSTRUMENT OR INSTRUMENTS IN WRITING SIGNED BY THE PARTY AGAINST WHOM
ENFORCEMENT OF ANY SUCH MODIFICATION OR AMENDMENT IS SOUGHT.  ANY PARTY HERETO
MAY, ONLY BY AN INSTRUMENT IN WRITING, WAIVE COMPLIANCE BY ANOTHER PARTY HERETO
WITH ANY TERM OR PROVISION OF THIS AGREEMENT ON THE PART OF SUCH OTHER PARTY
HERETO TO BE PERFORMED OR COMPLIED WITH.  THE WAIVER BY ANY PARTY HERETO OF A
BREACH OF ANY TERM OR PROVISION OF THIS AGREEMENT SHALL NOT BE CONSTRUED AS A
WAIVER OF ANY SUBSEQUENT BREACH.

34


--------------------------------------------------------------------------------



SECTION 15.8           APPENDICES, SCHEDULES AND EXHIBITS.  ALL APPENDICES,
SCHEDULES AND EXHIBITS HERETO WHICH ARE REFERRED TO HEREIN ARE HEREBY MADE A
PART OF THIS AGREEMENT AND INCORPORATED HEREIN BY SUCH REFERENCE.


SECTION 15.9           INTERPRETATION.  IT IS EXPRESSLY AGREED THAT THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY, AND NO CONSIDERATION SHALL
BE GIVEN OR PRESUMPTION MADE, ON THE BASIS OF WHO DRAFTED THIS AGREEMENT OR ANY
PARTICULAR PROVISION HEREOF OR WHO SUPPLIED THE FORM OF AGREEMENT.  EACH PARTY
AGREES THAT THIS AGREEMENT HAS BEEN PURPOSEFULLY DRAWN AND CORRECTLY REFLECTS
ITS UNDERSTANDING OF THE TRANSACTION THAT THIS AGREEMENT CONTEMPLATES.  IN
CONSTRUING THIS AGREEMENT:

(a)           examples shall not be construed to limit, expressly or by
implication, the matter they illustrate;

(b)           the word “includes” and its derivatives means “includes, but is
not limited to” and corresponding derivative expressions;

(c)           a defined term has its defined meaning throughout this Agreement
and each Appendix, Exhibit and Schedule to this Agreement, regardless of whether
it appears before or after the place where it is defined;

(d)           each Exhibit and Schedule to this Agreement is a part of this
Agreement, but if there is any conflict or inconsistency between the main body
of this Agreement (including Appendix A which shall be considered part of the
main body of this Agreement) and any Exhibit or Schedule, the provisions of the
main body of this Agreement shall prevail;

(e)           the term “cost” includes expense and the term “expense” includes
cost; and

(f)            the headings and titles herein are for convenience only and shall
have no significance in the interpretation hereof.

Section 15.10         Arbitration.  It is agreed, as a severable and independent
arbitration agreement separately enforceable from the remainder of this
Agreement, that if the parties hereto, the Indemnified Persons or the respective
successors, assigns, heirs or legal representatives of any of the foregoing are
unable to amicably resolve any dispute or difference arising under or out of, in
relation to or in any way connected with this Agreement (whether contractual,
tortious, equitable, statutory or otherwise), such matter shall be finally and
exclusively referred to and settled by arbitration under the Commercial
Arbitration Rules of the American Arbitration Association pursuant and subject
to the arbitration procedures set forth in the Arbitration Procedures; provided
that, the foregoing shall not prevent Seller or its Affiliates from seeking
specific performance, an injunction or other equitable relief with respect to
their rights under the Confidentiality Agreement through judicial means in any
jurisdiction.  In the event of any conflict between the Commercial Arbitration
Rules of the American Arbitration Association and the Arbitration Procedures,
the Arbitration Procedures shall govern and control.

Section 15.11         Agreement for the Parties’ Benefit Only.  This Agreement
is for the sole benefit of Buyer, Seller and their respective successors and
assigns as permitted herein and no

35


--------------------------------------------------------------------------------


other Person shall be entitled to enforce this Agreement, rely on any
representation, warranty, covenant or agreement contained herein, receive any
rights hereunder or be a third party beneficiary of this Agreement.  Any
Indemnified Person which is a third party shall be indemnified and held harmless
under the terms of this Agreement only to the extent that a party expressly
elects to exercise such right of indemnity and hold harmless on behalf of such
third party Indemnified Person pursuant to Section 13.3; and no party shall have
any direct liability or obligation to any third party or be liable to any third
party for any election or non-election or any act or failure to act under or in
regard to any term of this Agreement.  Any claim for indemnity or hold harmless
hereunder on behalf of an Indemnified Person must be made and administered by a
party to this Agreement.  Any claim on behalf of an Indemnified Person may only
be brought against the defaulting party or parties.


SECTION 15.12         ATTORNEYS’ FEES.  THE PREVAILING PARTY IN ANY LEGAL
PROCEEDING BROUGHT UNDER OR TO ENFORCE THIS AGREEMENT SHALL BE ADDITIONALLY
ENTITLED TO RECOVER COURT COSTS, REASONABLE COSTS OF ARBITRATION AND REASONABLE
ATTORNEYS’ FEES FROM THE NONPREVAILING PARTY.


SECTION 15.13         SEVERABILITY.  IF ANY TERM, PROVISION OR CONDITION OF THIS
AGREEMENT, OR ANY APPLICATION THEREOF, IS HELD INVALID, ILLEGAL OR UNENFORCEABLE
IN ANY RESPECT UNDER ANY LAW, THIS AGREEMENT SHALL BE REFORMED TO THE EXTENT
NECESSARY TO CONFORM, IN EACH CASE CONSISTENT WITH THE INTENTION OF THE PARTIES,
TO SUCH LAW, AND TO THE EXTENT SUCH TERM, PROVISION OR CONDITION CANNOT BE SO
REFORMED, THEN SUCH TERM, PROVISION OR CONDITION (OR SUCH INVALID, ILLEGAL OR
UNENFORCEABLE APPLICATION THEREOF) SHALL BE DEEMED DELETED FROM (OR PROHIBITED
UNDER) THIS AGREEMENT, AS THE CASE MAY BE, AND THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF THE REMAINING TERMS, PROVISIONS AND CONDITIONS CONTAINED
HEREIN (AND ANY OTHER APPLICATION SUCH TERM, PROVISION OR CONDITION) SHALL NOT
IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.  UPON SUCH DETERMINATION THAT ANY
TERM OR OTHER PROVISION IS INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED, THE
PARTIES HERETO SHALL NEGOTIATE IN GOOD FAITH TO MODIFY THIS AGREEMENT SO AS TO
EFFECT THE ORIGINAL INTENT OF THE PARTIES AS CLOSELY AS POSSIBLE IN AN
ACCEPTABLE MANNER TO THE END THAT THE TRANSACTIONS CONTEMPLATED HEREBY ARE
FULFILLED TO THE EXTENT POSSIBLE.


SECTION 15.14         NO RECORDATION.  WITHOUT LIMITING ANY PARTY’S RIGHT TO
FILE SUIT TO COMPEL ARBITRATION TO ENFORCE ITS RIGHTS UNDER THIS AGREEMENT,
BUYER AND SELLER EXPRESSLY COVENANT AND AGREE NOT TO RECORD OR PLACE OF RECORD
THIS AGREEMENT OR ANY COPY OR MEMORANDUM HEREOF.


SECTION 15.15         TIME OF ESSENCE.  TIME IS OF THE ESSENCE IN THIS
AGREEMENT.  IF THE DATE SPECIFIED IN THIS AGREEMENT FOR GIVING ANY NOTICE OR
TAKING ANY ACTION IS NOT A BUSINESS DAY (OR IF THE PERIOD DURING WHICH ANY
NOTICE IS REQUIRED TO BE GIVEN OR ANY ACTION TAKEN EXPIRES ON A DATE WHICH IS
NOT A BUSINESS DAY), THEN THE DATE FOR GIVING SUCH NOTICE OR TAKING SUCH ACTION
(AND THE EXPIRATION DATE OF SUCH PERIOD DURING WHICH NOTICE IS REQUIRED TO BE
GIVEN OR ACTION TAKEN) SHALL BE THE NEXT DAY WHICH IS A BUSINESS DAY.


SECTION 15.16         CONFIDENTIALITY.  AT THE CLOSING SELLER AND BUYER SHALL
TAKE (OR CAUSE TO BE TAKEN) SUCH ACTIONS AS ARE NECESSARY TO TERMINATE THE
CONFIDENTIALITY AGREEMENT.

36


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the parties as of the day first above written.

 

SELLER:

 

 

 

 

 

 

 

CALUMET FLORIDA, L.L.C.,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

Vulcan Resources Florida, Inc.

 

 

 

 

a Delaware corporation,

 

 

 

 

its Sole Managing Member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Tim J. Goff

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

 

BREITBURN OPERATING L.P.,

 

 

 

a Delaware limited partnership

 

 

 

 

 

 

 

 

By:

BreitBurn Operating GP, LLC,

 

 

 

 

a Delaware limited liability company,

 

 

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Randall H. Breitenbach

 

 

 

Title:

Co-Chief Executive Officer

 

 

 

 

 

37


--------------------------------------------------------------------------------


APPENDIX A

TO

ASSET PURCHASE AGREEMENT

DEFINITIONS

“Action” shall mean any action, suit, proceeding, condemnation or audit by or
before any court or other Governmental Authority or any arbitration proceeding.

“Adjusted Purchase Price” shall be as defined in Section 3.1.

“Adjustment Period” shall be as defined in Section 3.3(a).

“Adjustment Statement” shall be as defined in Section 3.3(a).

“Affiliate” shall mean, as to the Person specified, any Person controlling,
controlled by or under common control with such specified Person.  The concept
of control, controlling or controlled as used in the aforesaid context means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of another, whether through the
ownership of voting securities, by contract or otherwise.  No Person shall be
deemed an Affiliate of any Person by reason of the exercise or existence of
rights, interests or remedies under this Agreement.

“Agreed Rate” shall mean an annual rate of interest equal to the lesser of (i)
eight percent (8%) and (ii) the maximum rate of interest allowed by Law.

“Arbitration Procedures” shall mean the arbitration procedures set forth in
Exhibit A-1.

“Assets” shall mean (i) the E & P Assets, (ii) the Pipeline System Assets, (iii)
the Office Buildings and Yard, and (iv) all Derivatives in existence as of the
Closing Date.

“Asset Records” shall mean, except to the extent constituting Excluded Assets,
and except to the extent the transfer thereof may not be made without violating
legal constraints or legal obligations or waiving any attorney/client privilege,
any and all lease files, land files, division order files, production marketing
files, well files, production records, seismic, geological, geophysical and
engineering data, litigation files, and all other files, maps and data (in
whatever form) arising out of or relating to the Subject Interests or the
ownership, use, maintenance or operation of the Assets.

“Assignment” shall be as defined in Section 8.3.

“Business Day” shall mean any day which is not a Saturday, Sunday or legal
holiday recognized by the United States of America.

“Buyer Controlled Group” shall be as defined in Section 8.11(a).

A-1


--------------------------------------------------------------------------------


“Buyer Indemnified Persons” shall be as defined in Section 13.2.

“Claim Notice” shall be as defined in Section 13.3.

“Claims” shall mean all right, title and interest of Seller to any claims to the
extent attributable to ownership, use, construction, maintenance or operation of
the Assets subsequent to the Effective Time, including, without limitation,
past, present or future claims, whether or not previously asserted by Seller,
excluding, however, any claims against Seller or any past or present Affiliate
of Seller.

“Closing” shall be the consummation of the transaction contemplated by Article
X.  The Closing with respect to part of the Assets may be delayed or extended as
provided in Section 7.2.

“Closing Date” shall mean (a) May 24, 2007; or (b) such other date as may be
mutually agreed to by Seller and Buyer.  The Closing Date with respect to part
of the Assets may also be delayed or extended as provided in Section 7.2.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor thereto, together with all regulations promulgated thereunder.

“Company” shall be as defined in Section 6.1.

“Company Employees” shall be as defined in Section 8.11(a).

“Company Liabilities” shall mean (i) all Covered Liabilities arising out of the
enforcement or assertion of any Claim referenced in the definition of the term
“E&P Assets”, all Covered Liabilities with respect to the Royalty Accounts,
title to the Assets and/or any Permitted Encumbrances with respect to the Assets
(other than Taxes allocated to Seller  pursuant to Section 11.2), (ii) the
Plugging and Abandonment Obligations, (iii) all Covered Liabilities to the
extent arising out of or attributable to the ownership, use, construction,
maintenance or operation of any of the Assets on or subsequent to the Effective
Time, (iv) any and all Environmental Liabilities and any and all other Covered
Liabilities arising out of or attributable to any Environmental Matter with
respect to the Assets or any Environmental Matter arising out of or attributable
to the ownership, use, construction, maintenance or operation of any of the
Assets before or after the Effective Time, and (v) all Covered Liabilities
arising out of or attributable to any injury, death or damage to person or
property occurring on or after the Closing Date on or to the Assets or the Lands
(or any adjacent lands or any pooled or unitized lands) or in connection with
any operations or activities relating thereto to the extent arising out of or
attributable to the use, construction, maintenance or operation of any of the
Assets before or after the Closing Date; provided that, the Company Liabilities
shall not include any Covered Liability resulting from any breach or
nonfulfillment of any representation, warranty, covenant or agreement on the
part of Seller hereunder for which Seller is obligated to indemnify the Buyer
pursuant to clause (ii) of Section 13.2.

“Confidentiality Agreement” shall be as defined in Section 5.2.

“Continuing Employees” shall be as defined in Section 8.11(b).

A-2


--------------------------------------------------------------------------------


“Conveyance” shall be as defined in Section 6.2.

“Covered Liabilities” shall mean any and all debts, losses, liabilities, duties,
fines, damages, claims, Taxes, costs and expenses (including, without
limitation, those arising out of any demand, assessment, settlement, judgment or
compromise relating to any actual or threatened Action and any court costs,
reasonable fees and expenses of expert witnesses, reasonable investigative
expenses, reasonable fees and disbursements of legal counsel and other
reasonable legal and investigative fees and expenses incurred in investigating,
preparing or defending any Action), matured or unmatured, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, known or unknown,
including, without limitation, any of the foregoing arising under, out of or in
connection with any Action, any order or consent decree of any Governmental
Authority, any award of any arbitrator, or any Law, contract, commitment or
undertaking.

“Data License Agreement” shall be as defined in Section 8.13.

“Derivative” shall be as defined in Section 4.1(j)(8).

“Disputed Issues” shall be as defined in the Arbitration Procedures.

“E & P Assets” shall mean the following described assets and properties (except
to the extent constituting Excluded Assets):

(a)           the Subject Interests;

(b)           the Incidental Rights attributable to the Subject Interests;

(c)           the Claims attributable to the Subject Interests;

(d)           the Royalty Accounts; and

(e)           all (i) oil, gas and other hydrocarbons produced from or
attributable to the Subject Interests with respect to all periods subsequent to
the Effective Time and (ii) proceeds from or of such oil, gas and other
hydrocarbons.

“Effective Time” shall mean 7:00 a.m., Houston Time, on January 1, 2007;
provided that, with respect to occurrences, prorations and allocations with
respect to a particular Asset, Effective Time shall be 7:00 a.m. at the location
of such Asset on January 1, 2007.

“Election Period” shall be as defined in Section 13.3.

“Environmental Laws” shall mean all Laws relating to (a) the control of any
potential pollutant or Hazardous Materials, or protection of the air, water or
land or other natural resources, (b) solid, gaseous or liquid waste generation,
handling, treatment, storage, disposal or transportation, and (c) exposure to
hazardous, toxic or other substances alleged to be harmful, or Hazardous
Materials.  “Environmental Laws” shall include, but are not limited to, the
Clean Air Act, the Clean Water Act, the Resource Conservation Recovery Act, the
Superfund Amendments

A-3


--------------------------------------------------------------------------------


and Reauthorization Act, the Toxic Substances Control Act, the Safe Drinking
Water Act, and CERCLA and shall also include all state, local and municipal Laws
dealing with the subject matter of the above listed Federal statutes or
promulgated by any governmental or quasi-governmental agency thereunder in order
to carry out the purposes of any Federal, state, local or municipal Law.

“Environmental Liabilities” shall mean any and all costs (including costs of
remediation), damages, settlements, expenses, penalties, fines, taxes,
prejudgment and post-judgment interest, court costs and attorneys’ fees incurred
or imposed (i) pursuant to any order, notice of responsibility, directive
(including requirements embodied in Environmental Laws), injunction, judgment or
similar act (including settlements) by any Governmental Authority to the extent
arising out of or under Environmental Laws (excluding any claim or cause of
action of Buyer or any Affiliate of Buyer) or (ii) pursuant to any claim or
cause of action by a Governmental Authority or other third Person (other than
Buyer and any Affiliate of Buyer) for personal injury, property damage, damage
to natural resources, remediation or response costs to the extent arising out of
or attributable to any violation of, or any remedial obligation under, any
Environmental Law.

“Environmental Matters” shall mean (i) any order, decree, notice of
responsibility, directive (including requirements embodied in Environmental
Laws), injunction, judgment or similar act (including settlements) by any
Governmental Authority arising out of or under any Environmental Laws or (ii)
pursuant to any claim or cause of action by a Governmental Authority or other
Person for personal injury, property damage, damage to natural resources,
remediation or response costs arising out of or attributable to any Hazardous
Materials or any violation of, or any remedial obligation under, any
Environmental Law.

“Excluded Assets” shall mean the following:

(a)           the right to retain copies (but not the originals) of all Asset
Records;

(b)           except to the extent constituting the Royalty Accounts, all
deposits, cash, checks, funds and accounts receivable attributable to Seller’s
interests in the Assets with respect to any period of time prior to the
Effective Time;

(c)           all (i) oil, gas and other hydrocarbons produced from or
attributable to the Subject Interests with respect to all periods prior to the
Effective Time, (ii) oil, gas and other hydrocarbons attributable to the Subject
Interests which, at the Effective Time, are in storage, within processing
plants, in pipelines or otherwise held in inventory, and (iii) proceeds from or
of such oil, gas and other hydrocarbons;

(d)           any interests, properties and assets which Seller elects to
exclude from the Assets pursuant to Section 8.2(c)(2), in each case together
with a pro rata share of all applicable Incidental Rights, oil, gas and other
minerals, and other

A-4


--------------------------------------------------------------------------------


assets attributable or appurtenant thereto which are excluded from the Assets in
connection therewith;

(e)           all receivables and cash proceeds which were expressly taken into
account and for which credit was given in the determination of Net Cash Flow
pursuant to Section 3.3, as adjusted pursuant to Section 3.4;

(f)            claims of Seller for refund of or loss carry forwards with
respect to (i) Taxes attributable to any period prior to the Effective Time or
(ii) any Taxes attributable to the Excluded Assets;

(g)           all corporate, financial, tax and legal records of Seller;

(h)           all rights, interests, assets and properties, including the
seismic, geological, geophysical, engineering and other data, files and records,
described in Schedule A-2;

(i)            except as otherwise provided in Section 8.9, all rights, titles,
claims and interests of Seller or any Affiliate of Seller (i) under any policy
or agreement of insurance, (ii) under any bond, or (iii) to any insurance or
condemnation proceeds or awards;

(j)            all computer or communications software or intellectual property
(including tapes, data and program documentation and all tangible manifestations
and technical information relating thereto) owned, licensed or used by Seller;
and

(k)           any logo, service mark, copyright, trade name or trademark of or
associated with Seller or any Affiliate of Seller or any business of Seller or
of any Affiliate of Seller.

“Excluded Liabilities” shall mean (i) any and all Covered Liabilities to the
extent arising out of or attributable to the ownership, use, construction,
maintenance or operation of the Excluded Assets, (ii) any and all Covered
Liabilities arising out of or attributable to any injury, death or damage to
person or property occurring prior to the Closing Date to the extent arising out
of or attributable to the use, construction, maintenance or operation of the
Assets by Seller prior to the Closing Date, (iii) any and all Covered
Liabilities to the extent arising out of or attributable to the disposal prior
to the Effective Time, by Seller or any Person engaged by Seller, of Hazardous
Materials resulting from the operation of the Assets at locations other than the
properties comprising the Assets, (iv) fines, penalties and sanctions asserted
or levied by any Governmental Authority and arising out of the ownership, use,
maintenance or operation of the Assets prior to the Effective Time, and (v) any
and all claims, demands and actions, and related liabilities and obligations,
for the non-payment, underpayment, or miscalculation of royalties, overriding
royalties, Taxes and similar items attributable to the production of oil, gas
and other hydrocarbons from the Assets prior to the Effective Time, in each case
excluding any Covered Liability which any Buyer Indemnified Person or any
Affiliate thereof may have without regard to the Company’s acquisition of the
Assets from Seller and Buyer’s acquisition of the Membership Interests from
Seller.

A-5


--------------------------------------------------------------------------------


“Final Adjustment Statement” shall be as defined in Section 3.4.

“Governmental Authority” shall mean (i) the United States of America, (ii) any
state, county, municipality or other governmental subdivision within the United
States of America, and (iii) any court or any governmental department,
commission, board, bureau, agency or other instrumentality of the United States
of America or of any state, county, municipality or other governmental
subdivision within the United States of America.

“Hazardous Materials” shall mean any explosives, radioactive materials, asbestos
material, urea formaldehyde, hydrocarbon contaminants, underground tanks,
pollutants, contaminants, hazardous, corrosive or toxic substances, special
waste or waste of any kind, including compounds known as chlorobiophenyls and
any material or substance the storage, manufacture, disposal, treatment,
generation, use, transport, mediation or release into the environment of which
is prohibited, controlled, regulated or licensed under Environmental Laws,
including, but not limited to, (i) all “hazardous substances” as that term is
defined in Section 101(14) of the Comprehensive Environmental Response,
Compensation and Liability Act, as amended, and (ii) petroleum and petroleum
products.

“Hydrocarbon Interests” shall mean (a) mineral servitudes and leases affecting,
relating to or covering any oil, gas and other hydrocarbons in place and the
leasehold interests and estates in the nature of working or operating interests
under such leases, as well as overriding royalties, net profits interests,
production payments, carried interests, rights of recoupment and other interests
in, under or relating to such leases, (b) fee interests in oil, gas or other
hydrocarbons in place, (c) royalty interests in oil, gas or other hydrocarbons
in place, (d) any other interest in oil, gas or other hydrocarbons in place,
(e) any economic or contractual rights, options or interests in and to any of
the foregoing, including, without limitation, any sublease, farmout or farmin
agreement or production payment affecting any interest or estate in oil, gas or
other hydrocarbons in place, and (f) any and all rights and interests
attributable or allocable thereto by virtue of any pooling, unitization,
communitization, production sharing or similar agreement, order or declaration.

“Incidental Rights” shall mean, with respect to the E & P Assets, all right,
title and interest of Seller in and to or derived from the following insofar as
the same are attributable to the Subject Interests:  (a) all rights with respect
to the use and occupancy of the surface of and the subsurface depths under the
Lands; (b) all rights with respect to any pooled, communitized or unitized
acreage by virtue of any Subject Interest being a part thereof; (c) all
agreements and contracts, easements, rights-of-way, servitudes and other
estates; and (d) all real and personal property located upon the Lands and used
in connection with the exploration, development or operation of the Subject
Interests; and (e) the Asset Records relating to the Subject Interests. 
“Incidental Rights” shall mean, with respect to the Pipeline System Assets, all
right, title and interest of Seller in and to or derived from the following
insofar as the same are attributable to the Pipeline System: (a) all gathering
agreements, equipment leases, operating, service or maintenance agreements and
other agreements entered into or used primarily in connection with, or otherwise
pertaining primarily to, the ownership or operation of the Pipeline System and
(b) the Asset Records relating to the Pipeline System.

“Indemnified Claim” shall be as defined in Section 13.3.

A-6


--------------------------------------------------------------------------------


“Indemnified Person” shall be as defined in Section 13.3.

“Indemnified Transfer Tax Claim” shall be as defined in Section 13.3(g).

“Indemnifying Party” shall be as defined n Section 13.3.

“Initial Adjusted Purchase Price” shall be as defined in Section 3.1.

“Initial Adjustment Amount” shall be as defined in Section 3.3(a).

“Joint Development and AMI Agreement” shall be as defined in Section 8.12.

“knowledge” shall mean the actual knowledge (excluding any imputed or implied
knowledge) of any fact, circumstance or condition by a current officer or
manager of the party involved.

“Lands” shall mean the lands covered by or subject to the Subject Interests.

“Law” shall mean any applicable statute, law (including common law), ordinance,
regulation, rule, ruling, order, writ, injunction, decree or other official act
of or by any Governmental Authority.

“Material Adverse Effect” shall mean a material adverse effect on the value of
the Assets (taken as a whole and after taking into account any insurance,
indemnity and other recoveries payable in respect thereof), excluding any effect
resulting from any change in economic, industry or market conditions (whether
general or regional in nature or limited to any area where any Assets are
located) or from any change in Law or regulatory policy.

“Membership Interests” shall be as defined in Section 2.1.

“Net Cash Flow” shall be as defined in Section 3.3(c).

“Net Revenue Interest” shall mean an interest (expressed as a percentage or
decimal fraction) in and to all oil and gas produced and saved from or
attributable to a Property Subdivision.

“Office Buildings and Yard” shall mean the real property constituting the
“Office Buildings and Yard” as described in Part III of the Schedule A-1.

“Operations and Proceeds Agreement” shall be as defined in Section 7.2.

“Original Agreement” shall be as defined in the recitals of this Agreement.

“Permitted Encumbrances” shall mean any of the following matters:

(a)           all agreements, instruments, documents, liens, encumbrances, and
other matters which are described in Schedule A-3 or any other Schedule or
Exhibit to this Agreement;

A-7


--------------------------------------------------------------------------------


(b)           any (i) inchoate liens or charges constituting or securing the
payment of expenses which were incurred incidental to maintenance, development,
production or operation of the Assets or for the purpose of developing,
producing or processing oil, gas or other hydrocarbons therefrom or therein and
(ii) materialman’s, mechanics’, repairman’s, employees’, contractors’,
operators’ or other similar liens, security interests or charges for liquidated
amounts arising in the ordinary course of business incidental to construction,
maintenance, development, production or operation of the Assets or the
production or processing of oil, gas or other hydrocarbons therefrom, that are
not delinquent and that will be paid in the ordinary course of business or, if
delinquent, that are being contested in good faith;

(c)           any liens for Taxes not yet delinquent or, if delinquent, that are
being contested in good faith in the ordinary course of business;

(d)           any liens or security interests created by Law or reserved in oil,
gas and/or mineral leases for royalty, bonus or rental or for compliance with
the terms of the Subject Interests;

(e)           except as otherwise specifically provided for in the Agreement,
all Transfer Requirements;

(f)            any easements, rights-of-way, servitudes, permits, licenses,
surface leases and other rights with respect to operations to the extent such
matters do not interfere in any material respect with Seller’s operation of the
portion of the Assets burdened thereby;

(g)           all agreements and obligations relating to (1) imbalances with
respect to the production, gathering, transportation or processing of gas,
(2) calls or purchase options on oil, gas or other minerals exercisable at
current fair market prices or the posted prices of such purchaser, or
(3) processing rights or commitments, in the case of clauses (2) and (3)
preceding to the extent the same are disclosed in any Schedule or Exhibit to
this Agreement;

(h)           all royalties, overriding royalties, net profits interests,
carried interests, reversionary interests and other burdens to the extent that
the net cumulative effect of such burdens, as to a particular Property
Subdivision, does not operate to reduce the Net Revenue Interest of Seller in
such Property Subdivision as specified in the Property Schedule or increase the
Working Interest of Seller in such Property Subdivision as specified in the
Property Schedule;

(i)            all obligations by virtue of a prepayment, advance payment or
similar arrangement under any contract for the sale of gas production, including
by virtue of “take-or-pay” or similar provisions, to deliver gas produced from
or attributable to the Subject Interests after the Effective Time without then
or

A-8


--------------------------------------------------------------------------------


thereafter being entitled to receive full payment therefor, in each case to the
extent the same are disclosed in any Schedule or Exhibit to this Agreement;

(j)            all liens, charges, encumbrances, contracts, agreements,
instruments, obligations, defects, irregularities and other matters affecting
any Asset which individually or in the aggregate are not such as to interfere
materially with the operation, value or use of such Asset or increase the
Working Interest of Seller in such Property Subdivision as specified in the
Property Schedule;

(k)           rights reserved to or vested in any Governmental Authority to
control or regulate any of the wells or units or other properties  included in
the Assets and all applicable laws, rules, regulations and orders of such
authorities so long as the same do not decrease Seller’s Net Revenue Interest
below the Net Revenue Interest shown in the Property Schedule or increase the
Working Interest of Seller in such Property Subdivision as specified in the
Property Schedule;

(l)            the terms and conditions of all contracts and agreements relating
to the Subject Interests, including, without limitation, exploration agreements,
gas sales contracts, processing agreements, farmins, farmouts, operating
agreements, area of mutual interest agreements, and right-of-way agreements, to
the extent such terms and conditions do not decrease Seller’s Net Revenue
Interest below the Net Revenue Interest shown in the Property Schedule or
increase the Working Interest of Seller in such Property Subdivision as
specified in the Property Schedule;

(m)          rights of reassignment requiring notice and/or the reassignment (or
granting an opportunity to receive a reassignment) of a leasehold interest to
the holders of such reassignment rights prior to surrendering or releasing such
leasehold interest; and

(n)           all consents and approvals of or filings with applicable
Governmental Authorities in connection with assignments of the Subject Interests
or Membership Interests as contemplated by Section 7.2.

“Person” shall mean any Governmental Authority or any individual, firm,
partnership, corporation, association, joint venture, trust, unincorporated
organization or other entity or organization.

“Pipeline System” shall mean the oil pipeline system known as the 23 mile
Raccoon Point Pipeline located in Collier and Broward Counties, Florida, as more
particularly described in Part II of Schedule A-1, including, without limitation
the following described assets and properties (except to the extent constituting
Excluded Assets):

(a) those certain rights-of-way, easements, fee interests, leasehold interests,
property rights and other rights and interests in land created by the
conveyances, deeds, leases and other instruments listed in Part II of Schedule
A-1,

A-9


--------------------------------------------------------------------------------


and all the rights, interests and privileges granted by such instruments or
reserved to Seller (or Seller’s predecessors in title) in such instruments;

(b) those certain servitudes, permits, licenses, franchises, certificates,
orders, approvals, authorizations and similar rights and privileges described in
Part II of Schedule A-1 and having been secured in connection with the herein
described oil pipeline system from private agencies or Governmental Authorities;

(c) all of Seller’s rights, titles and interests in and to all other
rights-of-way, easements, servitudes, permits, licenses, franchises,
certificates, orders, approvals, authorizations and similar rights and
privileges of every kind and nature acquired, used or useful for or in
connection with, or otherwise pertaining to, the ownership or operation of , or
the transportation, measurement, metering, treatment, or other handling of oil,
gas and other hydrocarbons in the pipeline system and related facilities
described in paragraph (d) below;

(d) those certain pipelines and all appurtenances thereto situated upon, over
and across the aforesaid rights-of-way, easements, fee interests, leasehold
interests, property rights and other rights and interests in land depicted or
described in said Part II of Schedule A-1 and any other facilities for the
transportation, measurement, treatment or other handling of hydrocarbons in
connection with said pipelines; and

(e) all pipe, valves, compressors, generators, motors, gauges, meters and other
measuring equipment, power lines, fuel lines, improvements, fittings, fixtures,
machinery and equipment incorporated or installed in the above-described
pipelines.

“Pipeline System Assets” shall mean the following described assets and
properties (except to the extent constituting Excluded Assets):

(a)           the Pipeline System;

(b)           the Incidental Rights attributable to the Pipeline System; and

(c)           the Claims attributable to the Pipeline System.

“Plugging and Abandonment Obligations” shall mean any and all Covered
Liabilities arising out of or attributable to the plugging, abandonment or
removal, or any obligation to plug, abandon or remove, any well, platform,
pipeline, facilities, equipment, fixtures or other property described or
referenced in the Property Schedule or located on the Assets which as of the
Effective Time has not been plugged, abandoned and removed in accordance with
the terms of the Subject Interests and all Laws applicable thereto, but
excluding any such Covered Liabilities for which Seller is obligated to
indemnify Buyer pursuant to Section 13.2.

“Preference Right” shall mean any right or agreement that enables or may enable
any Person to purchase or acquire any Asset or any interest therein or portion
thereof as a result of or

A-10


--------------------------------------------------------------------------------


in connection with (i) the sale, assignment, encumbrance or other transfer of
any Asset or any interest therein or portion thereof or (ii) the execution or
delivery of this Agreement or the consummation or performance of the terms and
conditions contemplated by this Agreement.

“Property Schedule” means Schedule A-1 attached to and made a part of this
Agreement.

“Property Subdivision” means each well, well completion, multiple well
completion, unit, lease or other subdivision of property described or referenced
in the Property Schedule.

“Purchase Price” shall be as defined in Section 3.1.

“Representatives” shall be as defined in Section 8.14(a).

“Reserve Report” shall mean that certain reserve report dated February 2, 2006,
prepared by Netherland, Sewell & Associates, Inc., with respect to the Subject
Interests as of December 31, 2005.

“Rights-of-Way” shall mean, with respect to the Pipeline System, those certain
rights, interests and privileges described in paragraph (a) of the definition of
Pipeline System set forth in this Appendix A.

“Royalty Accounts” shall mean those separately identifiable accounts (and all
monies contained therein) which are expressly identified and set forth in
Schedule A-4 in which Seller or any third party operator is holding as of the
Effective Time monies which (i) are owing to third party owners of royalty,
overriding royalty, working or other interests in respect of past production of
oil, gas or other hydrocarbons attributable to the E & P Assets or (ii) may be
subject to refund by royalty owners or other third parties to purchasers of past
production of oil, gas or other hydrocarbons attributable to the E & P Assets.

“Seller Indemnified Persons” shall be as defined in Section 13.1.

“Subject Interests” shall mean and include (i) the undivided interests specified
in the Property Schedule in, to or under the Hydrocarbon Interests specifically
described in the Property Schedule, and (ii) all other interests of Seller in,
to or under any Hydrocarbon Interests in, to or under or derived from any lands
covered by or subject to any of the Hydrocarbon Interests described in the
Property Schedule, even though such interests of Seller may be incorrectly
described or referred to in, or a description thereof may be omitted from, the
Property Schedule, excluding any interests which become Excluded Assets.

“Tax” shall mean any federal, state and local tax or similar assessment or fee,
together with all interest, fines, penalties and additions thereto.

“Transfer Requirement” shall mean any consent, approval, authorization or permit
of, or filing with or notification to, any Person which is required to be
obtained, made or complied with for or in connection with any sale, assignment,
transfer or encumbrance of any Asset or any interest therein, or any sale,
assignment, transfer or encumbrance of the Membership Interests, other than any
consent or approval of or filing with any Governmental Authority in connection

A-11


--------------------------------------------------------------------------------


with the assignment of any Subject Interest or Membership Interests as
contemplated by Section 7.2.

“Transition Agreement” shall be as defined in Section 8.10.

“Transition Termination Date” shall be as defined in Section 8.11(a).

“Working Interest” shall mean the percentage of costs and expenses attributable
to the maintenance, development and operation of a Property Subdivision.

A-12


--------------------------------------------------------------------------------